Exhibit 10.3
[EXECUTION COPY]
U.S. $175,000,000
CREDIT AGREEMENT
Dated as of February 23, 2011
among
PINNACLE WEST CAPITAL CORPORATION,
as Borrower,
THE LENDERS PARTY HERETO,
UNION BANK, N.A.,
as Agent,
THE ROYAL BANK OF SCOTLAND FINANCE (IRELAND),
as Syndication Agent,
SUNTRUST BANK,
as Documentation Agent,
and
UNION BANK, N.A., SUNTRUST ROBINSON HUMPHREY, INC. and
THE ROYAL BANK OF SCOTLAND FINANCE (IRELAND),
as Joint Lead Arrangers,
UNION BANK, N.A. and THE ROYAL BANK OF SCOTLAND FINANCE (IRELAND),
as Joint Bookrunners

 

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

         
ARTICLE I DEFINITIONS AND ACCOUNTING TERMS
    1  
 
       
Section 1.01 Certain Defined Terms
    1  
Section 1.02 Other Interpretive Provisions
    14  
Section 1.03 Accounting Terms
    15  
Section 1.04 Rounding
    15  
Section 1.05 Times of Day
    15  
 
       
ARTICLE II AMOUNTS AND TERMS OF THE LOANS
    15  
 
       
Section 2.01 The Loans
    15  
Section 2.02 Making the Loans
    16  
Section 2.03 Agent’s Fees
    17  
Section 2.04 Repayment of Loans
    17  
Section 2.05 Interest on Loans
    17  
Section 2.06 Interest Rate Determination
    18  
Section 2.07 Optional Conversion of Loans
    19  
Section 2.08 Prepayments of Loans
    19  
Section 2.09 Increased Costs
    20  
Section 2.10 Illegality
    21  
Section 2.11 Payments and Computations
    22  
Section 2.12 Taxes
    23  
Section 2.13 Sharing of Payments, Etc
    26  
Section 2.14 Evidence of Debt
    27  
Section 2.15 Use of Proceeds
    28  
Section 2.16 Affected Lenders
    28  
Section 2.17 Replacement of Lenders
    28  
 
       
ARTICLE III CONDITIONS PRECEDENT
    29  
 
       
Section 3.01 Conditions Precedent to Effectiveness
    29  
Section 3.02 Determinations Under Section 3.01
    30  
 
       
ARTICLE IV REPRESENTATIONS AND WARRANTIES
    31  
 
       
Section 4.01 Representations and Warranties of the Borrower
    31  
 
       
ARTICLE V COVENANTS OF THE BORROWER
    33  
 
       
Section 5.01 Affirmative Covenants
    33  
Section 5.02 Negative Covenants
    37  
Section 5.03 Financial Covenant
    38  

 

i



--------------------------------------------------------------------------------



 



         
 
       
ARTICLE VI EVENTS OF DEFAULT
    38  
 
       
Section 6.01 Events of Default
    38  
 
       
ARTICLE VII THE AGENT
    40  
 
       
Section 7.01 Appointment and Authority
    40  
Section 7.02 Rights as a Lender
    40  
Section 7.03 Exculpatory Provisions
    41  
Section 7.04 Reliance by Agent
    41  
Section 7.05 Delegation of Duties
    42  
Section 7.06 Resignation of Agent
    42  
Section 7.07 Non-Reliance on Agent and Other Lenders
    42  
Section 7.08 No Other Duties, Etc
    43  
 
       
ARTICLE VIII MISCELLANEOUS
    43  
 
       
Section 8.01 Amendments, Etc
    43  
Section 8.02 Notices, Etc
    44  
Section 8.03 No Waiver; Cumulative Remedies; Enforcement
    45  
Section 8.04 Costs and Expenses; Indemnity; Damage Waiver
    46  
Section 8.05 Right of Set-off
    48  
Section 8.06 Effectiveness; Binding Effect
    48  
Section 8.07 Successors and Assigns
    48  
Section 8.08 Confidentiality
    52  
Section 8.09 Governing Law
    52  
Section 8.10 Counterparts; Integration
    52  
Section 8.11 Jurisdiction, Etc
    53  
Section 8.12 Payments Set Aside
    53  
Section 8.13 Patriot Act
    53  
Section 8.14 Waiver of Jury Trial
    53  
Section 8.15 No Advisory or Fiduciary Responsibility
    54  
Section 8.16 Survival of Representations and Warranties
    54  
Section 8.17 Severability
    55  

         
Schedules
       
 
       
Schedule 1.01 Commitments and Ratable Shares
       
Schedule 4.01(j) Subsidiaries
       
Schedule 4.01(k) Existing Indebtedness
       
Schedule 8.02 Certain Addresses for Notices
       
 
       
Exhibits
       
 
       
Exhibit A Form of Note
       
Exhibit B Form of Notice of Initial Borrowing
       
Exhibit C Form of Assignment and Assumption
       
Exhibit D Form of Interest Election Request
       

 

ii



--------------------------------------------------------------------------------



 



CREDIT AGREEMENT
Dated as of February 23, 2011
PINNACLE WEST CAPITAL CORPORATION, an Arizona corporation (the “Borrower”), the
banks, financial institutions and other institutional lenders (the “Initial
Lenders”) listed on the signature pages hereof, Union Bank, N.A., SunTrust
Robinson Humphrey, Inc. and The Royal Bank of Scotland Finance (Ireland), as
Joint Lead Arrangers (the “Arrangers”), The Royal Bank of Scotland Finance
(Ireland), as Syndication Agent, SunTrust Bank, as Documentation Agent, and
UNION BANK, N.A., as Agent for the Lenders (as hereinafter defined), agree as
follows:
The Borrower has requested that the Lenders provide a $175,000,000 term loan
facility for the purposes set forth herein, and the Lenders are willing to do so
on the terms and conditions set forth herein.
In consideration of the mutual covenants and agreements herein contained, the
parties hereto covenant and agree as follows:
ARTICLE I
DEFINITIONS AND ACCOUNTING TERMS
Section 1.01 Certain Defined Terms. As used in this Agreement, the following
terms shall have the following meanings:
“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Agent.
“Affected Lender” means any Lender, as reasonably determined by the Agent or, if
the Agent is the Affected Lender, by the Required Lenders, that (a) has
defaulted in its obligation to fund a Loan or any of its other funding
obligations under this Agreement, (b) has notified the Borrower, the Agent or
any Lender in writing of its intention not to fund a Loan or any of its other
funding obligations under this Agreement, (c) has otherwise failed to pay over
to the Agent or any other Lender any other amount required to be paid by it
hereunder within three Business Days of the date when due, unless the subject of
a good faith dispute, (d) has failed, within three Business Days after written
request by the Agent, or, if the Agent is the Affected Lender, by the Required
Lenders, to confirm that it will comply with the terms of this Agreement
relating to its obligations to fund a Loan or (e) shall (or whose parent company
shall) generally not pay its debts as such debts become due, or shall admit in
writing its inability to pay its debts generally, or shall make a general
assignment for the benefit of creditors; or shall have had any proceeding
instituted by or against such Lender (or its parent company) seeking to
adjudicate it as bankrupt or insolvent, or seeking liquidation, winding up,
reorganization, arrangement, adjustment, protection, relief, or composition of
it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors, or seeking the entry of an order for relief
or the appointment of a receiver, trustee, administrator, assignee for the
benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for it or for any substantial part of
its property and, in the case of any such proceeding instituted against it (but
not instituted by it), either such proceeding shall remain undismissed or
unstayed for a period of 30 days, or any of the actions sought in such
proceeding (including, without limitation, the entry of an order for relief
against, or the appointment of a receiver, trustee, administrator, assignee for
the benefit of creditors or similar Person charged with reorganization or
liquidation of its business or custodian for, it or for any substantial part of
its property) shall occur, or shall take (or whose parent company shall take)
any corporate action to authorize any of the actions set forth above in this
subsection (e), provided that a Lender shall not be deemed to be an Affected
Lender solely by virtue of the ownership or acquisition of any equity interest
in such Lender or any Person that directly or indirectly controls such Lender by
a Governmental Authority or an instrumentality thereof.

 

1



--------------------------------------------------------------------------------



 



“Affiliate” means, as to any Person, any other Person that, directly or
indirectly, controls, is controlled by or is under common control with such
Person or is a director or officer of such Person. For purposes of this
definition, the term “control” (including the terms “controlling”, “controlled
by” and “under common control with”) of a Person means the possession, direct or
indirect, of the power to direct or cause the direction of the management and
policies of such Person, whether through the ownership of Voting Stock, by
contract or otherwise.
“Agent” means Union Bank in its capacity as administrative agent under any of
the Loan Documents, or any successor administrative agent.
“Agent’s Account” means the account of the Agent designated on Schedule 8.02
under the heading “Agent’s Account” or such other account as the Agent may
designate to the Lenders and the Borrower from time to time.
“Agent’s Office” means the Agent’s address specified in Section 8.02(a) and, as
appropriate, the Agent’s Account, or such other address or account as the Agent
may from time to time notify to the Borrower and the Lenders.
“Agreement” means this Credit Agreement, dated as of February 23, 2011, among
the Borrower, the Lenders named herein and from time to time party hereto, the
Arrangers, the Syndication Agent, the Documentation Agent and the Agent,
together with all schedules and exhibits hereto.
“Applicable Lending Office” means, with respect to each Lender, such Lender’s
Domestic Lending Office in the case of a Base Rate Loan and such Lender’s
Eurodollar Lending Office in the case of a Eurodollar Rate Loan.

 

2



--------------------------------------------------------------------------------



 



“Applicable Rate” means, from time to time, the following percentages per annum
determined by reference to the Public Debt Rating as set forth below:

                  Public Debt Rating             S&P/Moody’s   Base Rate Loan  
  Eurodollar Rate Loan   Level 1
≥ BBB+/Baa1     0.25 %     1.25 %
 
                Level 2
< Level 1 but ≥ BBB/Baa2     0.50 %     1.50 %
 
                Level 3
< Level 2 but ≥ BBB-/Baa3     0.75 %     1.75 %
 
                Level 4
< Level 3     1.00 %     2.00 %

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of any entity that
administers or manages a Lender.
“APS” means Arizona Public Service Company, an Arizona corporation.
“Arrangers” has the meaning given to such term in the introductory paragraph
hereof.
“Assignment and Assumption” means an assignment and assumption entered into by a
Lender and an Eligible Assignee, and accepted by the Agent, in substantially the
form of Exhibit C hereto.
“Authorized Officer” means the chairman of the board, chief executive officer,
chief operating officer, chief financial officer, chief accounting officer,
president, any vice president, treasurer, controller or any assistant treasurer
of the Borrower.
“Base Rate” means for any day a fluctuating rate per annum equal to the highest
of:
(a) the Reference Rate in effect for such day as publicly announced from time to
time by Union Bank;
(b) the Federal Funds Rate plus 0.50%; and
(c) an amount equal to (i) the Eurodollar Rate for a one month Interest Period
on such day (or if such day is not a Business Day, the immediately preceding
Business Day) plus (ii) 1%.
Any change in the Base Rate due to a change in the Reference Rate, the Federal
Funds Rate or the Eurodollar Rate shall be effective from and including the
effective date of such change in the Reference Rate, the Federal Funds Rate or
the Eurodollar Rate, respectively.
“Base Rate Loan” means a Loan that bears interest as provided in
Section 2.05(a)(i).
“Borrower” has the meaning given to such term in the introductory paragraph
hereof.
“Borrower Information” has the meaning specified in Section 8.08.

 

3



--------------------------------------------------------------------------------



 



“Borrowing” means Loans of the same Type that are made, Converted or continued
on the same date and, in the case of Eurodollar Rate Loans, as to which a single
Interest Period is in effect.
“Business Day” means a day of the year on which banks are not required or
authorized by Law to close in New York City, Phoenix, Arizona or Los Angeles,
California and, if the applicable Business Day relates to any Loan in which
interest is calculated by reference to the Eurodollar Rate, on which dealings
are carried on in the London interbank market.
“Capital Lease” means, at any time, a lease with respect to which the lessee is
required concurrently to recognize the acquisition of an asset and the
incurrence of a liability in accordance with GAAP.
“Capital Lease Obligations” means as to any Person, the obligations of such
Person to pay rent or other amounts under a lease of (or other agreement
conveying the right to use) real and/or personal property, which obligations are
required to be classified and accounted for as a Capital Lease on the balance
sheet of such Person under GAAP and, for the purposes of this Agreement, the
amount of such obligations shall be the capitalized amount thereof, determined
in accordance with GAAP.
“Change in Law” means the occurrence, after the date of this Agreement, of any
of the following: (a) the adoption of any Law, (b) any change in any Law or in
the administration, interpretation or application thereof by any Governmental
Authority or (c) the making or issuance of any request, guideline or directive
(whether or not having the force of law) by any Governmental Authority.
Notwithstanding anything to the contrary herein, it is understood and agreed
that the Dodd—Frank Act, all requests, rules, regulations, guidelines and
directives relating thereto, all interpretations and applications thereof and
any compliance by a Lender with any request, guideline or directive relating
thereto, shall, for the purposes of this Agreement, be deemed to be adopted and
issued subsequent to the date hereof.
“Commitment” means, as to any Lender, its obligation to make a Loan to the
Borrower pursuant to Section 2.01, in an aggregate principal amount not to
exceed the amount set forth opposite such Lender’s name on Schedule 1.01 under
the column “Commitment”. “Commitments” means the total of the Lenders’
Commitments hereunder. The Commitments shall in no event exceed $175,000,000.
“Consolidated” refers to the consolidation of accounts in accordance with GAAP.
“Consolidated Indebtedness” means, at any date, the Indebtedness of the Borrower
and its Consolidated Subsidiaries determined on a Consolidated basis as of such
date; provided, however, that so long as the creditors of the VIE Lessor Trusts
have no recourse to the assets of APS or the Borrower, Consolidated Indebtedness
shall not include any Indebtedness or other obligations of the VIE Lessor
Trusts.
“Consolidated Net Worth” means, at any date, the sum as of such date of (a) the
par value (or value stated on the books of the Borrower) of all classes of
capital stock of the Borrower and its Subsidiaries, excluding the Borrower’s
capital stock owned by the Borrower and/or its Subsidiaries, plus (or minus in
the case of a surplus deficit) (b) the amount of the Consolidated surplus,
whether capital or earned, of the Borrower, determined in accordance with GAAP
as of the end of the most recent calendar month (excluding the effect on the
Borrower’s accumulated other comprehensive income/loss of the ongoing
application of Accounting Standards Codification Topic 815).

 

4



--------------------------------------------------------------------------------



 



“Consolidated Subsidiary” means, at any date, any Subsidiary or other entity the
accounts of which would be Consolidated with those of the Borrower on its
Consolidated financial statements if such financial statements were prepared as
of such date.
“Convert”, “Conversion” and “Converted” each refers to a conversion of Loans of
one Type into Loans of the other Type pursuant to Section 2.06, Section 2.07 or
Section 2.10.
“Debtor Relief Laws” means the Bankruptcy Code of the United States of America,
and all other liquidation, conservatorship, bankruptcy, assignment for the
benefit of creditors, moratorium, rearrangement, receivership, insolvency,
reorganization, or similar debtor relief Laws of the United States of America or
other applicable jurisdictions from time to time in effect and affecting the
rights of creditors generally.
“Default” means any Event of Default or any event that would constitute an Event
of Default but for the requirement that notice be given or time elapse or both.
“Documentation Agent” means SunTrust Bank in its capacity as documentation agent
for the Lenders.
“Dodd-Frank Act” means the Dodd-Frank Wall Street Reform and Consumer Protection
Act (Public Law 111-203), as amended.
“Dollars” or “$” means dollars of the United States of America.
“Domestic Lending Office” means, with respect to any Lender, the office of such
Lender described as such in such Lender’s Administrative Questionnaire, or such
other office or offices as a Lender may from time to time notify the Borrower
and the Agent.
“Effective Date” has the meaning specified in Section 3.01.
“Eligible Assignee” means any Person that meets the requirements to be an
assignee under Section 8.07(b)(iii), (v) and (vi) (subject to such consents, if
any, as may be required under Section 8.07(b)(iii)).
“Environmental Action” means any action, suit, demand, demand letter, claim,
notice of non-compliance or violation, notice of liability or potential
liability, investigation, proceeding, consent order or consent agreement
relating in any way to any Environmental Law, Environmental Permit or Hazardous
Materials or arising from alleged injury or threat of injury to health, safety
or the environment and relating to any Environmental Law, including, without
limitation, (a) by any Governmental Authority for enforcement, cleanup, removal,
response, remedial or other actions or damages and (b) by any Governmental
Authority or any third party for damages, contribution, indemnification, cost
recovery, compensation or injunctive relief.

 

5



--------------------------------------------------------------------------------



 



“Environmental Law” means any federal, state, local or foreign statute, law,
ordinance, rule, regulation, code, order, judgment, decree or judicial or agency
interpretation, policy or guidance relating to pollution or protection of the
environment, natural resources or, to the extent relating to exposure to
Hazardous Materials, human health or safety, including, without limitation,
those relating to the use, handling, transportation, treatment, storage,
disposal, release or discharge of Hazardous Materials.
“Environmental Permit” means any permit, approval, identification number,
license or other authorization required under any Environmental Law.
“ERISA” means the Employee Retirement Income Security Act of 1974.
“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with the Borrower within the meaning of Section 414(b) or
(c) of the Internal Revenue Code (and Sections 414(m) and (o) of the Internal
Revenue Code for purposes of provisions relating to Section 412 or 430 of the
Internal Revenue Code).
“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by the Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by the Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is in reorganization; (d) the
filing of a notice of intent to terminate, the treatment of a Plan amendment as
a termination under Section 4041 or 4041A of ERISA, or the commencement of
proceedings by the PBGC to terminate a Pension Plan or Multiemployer Plan;
(e) an event or condition which constitutes grounds under Section 4042 of ERISA
for the termination of, or the appointment of a trustee to administer, any
Pension Plan or Multiemployer Plan; or (f) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon the Borrower or any ERISA Affiliate.
“Eurodollar Lending Office” means, with respect to any Lender, the office of
such Lender described as such in such Lender’s Administrative Questionnaire, or
such other office or offices as a Lender may from time to time notify the
Borrower and the Agent.
“Eurodollar Rate” means:
(a) for any Interest Period with respect to a Eurodollar Rate Loan, the rate per
annum equal to the British Bankers Association LIBOR Rate (“BBA LIBOR”), as
published by Reuters (or other commercially available source providing
quotations of BBA LIBOR as designated by the Agent from time to time) at
approximately 11:00 a.m., London time, two Business Days prior to the
commencement of such Interest Period, for Dollar deposits (for delivery on the
first day of such Interest Period) with a term equivalent to such Interest
Period. If such rate is not available at such time for any reason, then the
“Eurodollar Rate” for such Interest Period shall be the rate per annum
determined by the Agent to be the average (rounded upward, if necessary, to the
nearest 1/100th of 1%) of the rates per annum at which deposits in Dollars for
delivery on the first day of such Interest Period in same day funds in the
approximate amount of the Eurodollar Rate Loan being made, continued or
Converted by the Agent and with a term equivalent to such Interest Period would
be offered to the Agent by major banks in the London interbank eurodollar market
at the Agent’s request at approximately 11:00 a.m. (London time) two Business
Days prior to the commencement of such Interest Period; and

 

6



--------------------------------------------------------------------------------



 



(b) for any interest rate calculation with respect to a Base Rate Loan, the rate
per annum equal to (i) BBA LIBOR, as published by Reuters (or other commercially
available source providing quotations of BBA LIBOR as designated by the Agent
from time to time) at approximately 11:00 a.m., London time, two Business Days
prior to the date of determination (provided that if such day is not a Business
Day in London, the next preceding Business Day in London), for Dollar deposits
being delivered in the London interbank market for a term of one month
commencing that day or (ii) if such published rate is not available at such time
for any reason, the rate determined by the Agent to be the average (rounded
upward, if necessary, to the nearest 1/100th of 1%) of the rates per annum at
which deposits in Dollars for delivery on the date of determination in same day
funds in the approximate amount of the Base Rate Loan being made, continued or
Converted by the Agent and with a term equal to one month would be offered to
the Agent by major banks in the London interbank eurodollar market at the
Agent’s request at approximately 11:00 a.m. (London time) two Business Days
prior to the date of determination.
“Eurodollar Rate Loan” means a Loan that bears interest at a rate based on the
Eurodollar Rate (other than a Base Rate Loan bearing interest at a rate based on
the Eurodollar Rate).
“Events of Default” has the meaning specified in Section 6.01.
“Excluded Taxes” means, with respect to the Agent, any Lender or any other
recipient of any payment to be made by or on account of any obligation of the
Borrower hereunder, (a) taxes imposed on or measured by its overall net income
(however denominated), and franchise taxes imposed on it (in lieu of net income
taxes), by the United States of America or the jurisdiction (or any political
subdivision thereof) under the Laws of which such recipient is organized or does
business or in which its principal office is located or, in the case of any
Lender, in which its Applicable Lending Office is located, (b) any branch
profits taxes imposed by the United States of America or any similar tax imposed
by any other jurisdiction in which the Borrower is located, (c) any backup
withholding tax that is required by the Internal Revenue Code to be withheld
from amounts payable to a Lender that has failed to comply with clause (A) of
Section 2.12(e)(ii), and (d) in the case of a Foreign Lender (other than as
agreed to between any assignee and the Borrower pursuant to a request by the
Borrower under Section 2.17), any United States of America withholding tax that
(i) is required to be imposed on amounts payable to such Foreign Lender pursuant
to the Laws in force at the time such Foreign Lender becomes a party hereto (or
designates a new Applicable Lending Office) or (ii) is attributable to such
Foreign Lender’s failure or inability (other than as a result of a Change in
Law) to comply with clause (B) of Section 2.12(e)(ii), except to the extent that
such Foreign Lender (or its assignor, if any) was entitled, at the time of
designation of a new Applicable Lending Office (or assignment), to receive
additional amounts from the Borrower with respect to such withholding tax
pursuant to Section 2.12(a)(i) or (ii).

 

7



--------------------------------------------------------------------------------



 



“Federal Funds Rate” means, for any day, the rate per annum equal to the
weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System arranged by federal funds brokers on such
day, as published by the Federal Reserve Bank of New York on the Business Day
next succeeding such day; provided that (a) if such day is not a Business Day,
the Federal Funds Rate for such day shall be such rate on such transactions on
the next preceding Business Day as so published on the next succeeding Business
Day, and (b) if no such rate is so published on such next succeeding Business
Day, the Federal Funds Rate for such day shall be the average rate (rounded
upward, if necessary, to a whole multiple of 1/100 of 1%) charged to the Agent
on such day on such transactions as determined by the Agent.
“Fee Letters” means each of the following letters to the Borrower dated
February 23, 2011: (a) the fee letter from SunTrust Robinson Humphrey, Inc.,
(b) the fee letter from The Royal Bank of Scotland Finance (Ireland) and (c) the
fee letter from Union Bank, each relating to certain fees payable by the
Borrower to such parties in respect of the transactions contemplated by this
Agreement, each as amended, modified, restated or supplemented from time to
time.
“Foreign Lender” means any Lender that is organized under the Laws of a
jurisdiction other than that in which the Borrower is resident for tax purposes.
For purposes of this definition, the United States of America, each State
thereof and the District of Columbia shall be deemed to constitute a single
jurisdiction.
“Four Corners Acquisition” means the acquisition by APS from Southern California
Edison Company (“SCE”) of SCE’s interests in Units 4 and 5 of the Four Corners
Power Plant near Farmington, New Mexico, pursuant to the Purchase and Sale
Agreement, dated as of November 8, 2010, by and between SCE and APS.
“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.
“GAAP” has the meaning specified in Section 1.03.
“Governmental Authority” means the government of the United States of America or
any other nation, or of any political subdivision thereof, whether state or
local, and any agency, authority, instrumentality, regulatory body, court,
central bank or other entity exercising executive, legislative, judicial,
taxing, regulatory or administrative powers or functions of or pertaining to
government (including any supra-national bodies such as the European Union or
the European Central Bank).
“Guarantee” means as to any Person, any obligation, contingent or otherwise, of
such Person directly or indirectly guaranteeing any Indebtedness of any other
Person or in any manner providing for the payment of any Indebtedness of any
other Person or otherwise protecting the holder of such Indebtedness against
loss (whether by virtue of partnership arrangements, agreements to keep well, to
purchase assets, goods, securities or services, or to take-or-pay or otherwise),
provided that the term “Guarantee” shall not include endorsements for collection
or deposit in the ordinary course of business. The term “Guarantee” used as a
verb has a corresponding meaning.

 

8



--------------------------------------------------------------------------------



 



“Hazardous Materials” means (a) petroleum and petroleum products, byproducts or
breakdown products, radioactive materials, asbestos-containing materials,
polychlorinated biphenyls and radon gas and (b) any other chemicals, materials
or substances designated, classified or regulated as hazardous or toxic or as a
pollutant or contaminant under any Environmental Law.
“Hedge Agreement” means any interest rate swap, cap or collar agreement,
interest rate future or option contract, currency swap agreement, currency
future or option contract, commodity future or option contract, commodity
forward contract or other similar agreement.
“Indebtedness” means as to any Person at any date (without duplication): (a)
indebtedness created, issued, incurred or assumed by such Person for borrowed
money or evidenced by bonds, debentures, notes or similar instruments; (b) all
obligations of such Person to pay the deferred purchase price of property or
services, excluding, however, trade accounts payable (other than for borrowed
money) arising in, and accrued expenses incurred in, the ordinary course of
business of such Person so long as such trade accounts payable are paid within
180 days of the date incurred (unless subject to a good faith dispute); (c) all
Indebtedness secured by a Lien on any asset of such Person, to the extent such
Indebtedness has been assumed by, or is a recourse obligation of, such Person;
(d) all Guarantees by such Person; (e) all Capital Lease Obligations of such
Person; and (f) the amount of all reimbursement obligations of such Person
(whether contingent or otherwise) in respect of letters of credit, bankers’
acceptances, surety or other bonds and similar instruments in support of
Indebtedness.
“Indemnified Taxes” means Taxes other than Excluded Taxes.
“Initial Borrowing” means the Loans made by the Initial Lenders on the Effective
Date pursuant to Section 2.01 hereof.
“Initial Lenders” has the meaning given to such term in the introductory
paragraph hereof.
“Interest Election Request” means a written request by the Borrower to Convert
or continue a Borrowing in accordance with the definition of “Interest Period”
contained in this Section 1.01 and/or Section 2.07, as applicable, in each case
in substantially the form of Exhibit D hereto.
“Interest Period” means, for each Eurodollar Rate Loan comprising part of the
same Borrowing, the period commencing on (i) the date such Eurodollar Rate Loan
is disbursed, (ii) the date of the Conversion of any Base Rate Loan into such
Eurodollar Rate Loan or (iii) the effective date of the most recent continuation
of such Eurodollar Rate Loan, as the case may be, and ending on the last day of
the period selected by the Borrower pursuant to the provisions below and,
thereafter, each subsequent period commencing on the last day of the immediately
preceding Interest Period and ending on the last day of the period selected by
the Borrower pursuant to the provisions below. The duration of each such
Interest Period shall be one, two, three or six months (or, if available to all
Lenders, twelve months), as the Borrower may, upon notice (in the form of an
Interest Election Request duly completed and executed by the Borrower) received
by the Agent not later than 12:00 noon on the third Business Day prior to the
first day of such Interest Period, select; provided, however, that:
(a) the Borrower may not select any Interest Period that ends after the
Termination Date;

 

9



--------------------------------------------------------------------------------



 



(b) Interest Periods commencing on the same date for Eurodollar Rate Loans
comprising part of the same Borrowing shall be of the same duration;
(c) whenever the last day of any Interest Period would otherwise occur on a day
other than a Business Day, the last day of such Interest Period shall be
extended to occur on the next succeeding Business Day, provided, however, that,
if such extension would cause the last day of such Interest Period to occur in
the next following calendar month, the last day of such Interest Period shall
occur on the next preceding Business Day; and
(d) whenever the first day of any Interest Period occurs on a day of an initial
calendar month for which there is no numerically corresponding day in the
calendar month that succeeds such initial calendar month by the number of months
equal to the number of months in such Interest Period, such Interest Period
shall end on the last Business Day of such succeeding calendar month.
“Internal Revenue Code” means the Internal Revenue Code of 1986, as amended from
time to time, and the regulations promulgated and rulings issued thereunder.
“Joint Bookrunners” means Union Bank and The Royal Bank of Scotland Finance
(Ireland) in their capacity as joint bookrunners for the credit facility
established by this Agreement.
“Laws” means, collectively, all international, foreign, Federal, state and local
statutes, treaties, rules, guidelines, regulations, ordinances, codes and
administrative or judicial precedents or authorities, including the
interpretation or administration thereof by any Governmental Authority charged
with the enforcement, interpretation or administration thereof, and all
applicable administrative orders, directed duties, licenses, authorizations and
permits of, and agreements with, any Governmental Authority.
“Lenders” means the Initial Lenders and each Person that shall become a party
hereto pursuant to Section 8.07.
“Lien” means any mortgage, pledge, hypothecation, assignment, deposit
arrangement, encumbrance, lien (statutory or otherwise), charge or other
security interest or preferential arrangement that has the practical effect of
creating a security interest, including, without limitation, the lien or
retained security title of a conditional vendor and any easement, right of way
or other encumbrance on title to real property, and any Capital Lease having
substantially the same economic effect as any of the foregoing.
“Loans” has the meaning specified in Section 2.01.

 

10



--------------------------------------------------------------------------------



 



“Loan Documents” mean this Agreement, each Note and the Fee Letters.
“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, operations, business or properties of the Borrower and its
Subsidiaries (excluding SunCor Development Company and its Subsidiaries) taken
as a whole, (b) the rights and remedies of the Agent or any Lender under this
Agreement or any Note or (c) the ability of the Borrower to perform its
obligations under this Agreement or any Note.
“Material Subsidiary” means APS and, at any time, each other Subsidiary of the
Borrower (excluding SunCor Development Company and its Subsidiaries) which as of
such time meets the definition of a “significant subsidiary” in Regulation S-X
of the Securities and Exchange Commission or whose assets at such time exceed
10% of the assets of the Borrower and the Subsidiaries (on a Consolidated
basis).
“Moody’s” means Moody’s Investors Service, Inc.
“Multiemployer Plan” means any employee benefit plan of the type described in
Section 4001(a)(3) of ERISA, to which the Borrower or any ERISA Affiliate makes
or is obligated to make contributions, or during the preceding five plan years,
has made or been obligated to make contributions.
“Note” means a promissory note of the Borrower payable to the order of any
Lender, delivered pursuant to a request made under Section 2.14, in
substantially the form of Exhibit A hereto.
“Notice of Initial Borrowing” has the meaning specified in Section 2.02(a).
“Obligations” means all loans to, and debts, liabilities, obligations, covenants
and duties of, the Borrower arising under any Loan Document or otherwise with
respect to any Loan, whether direct or indirect (including those acquired by
assumption), absolute or contingent, due or to become due, now existing or
hereafter arising and including interest and fees that accrue under any Loan
Document after the commencement by or against the Borrower of any proceeding
under any Debtor Relief Laws naming such Person as the debtor in such
proceeding, regardless of whether such interest and fees are allowed claims in
such proceeding.
“Other Taxes” means all present or future stamp or documentary taxes or any
other excise or property taxes, charges or similar levies arising from any
payment made hereunder or under any other Loan Document or from the execution,
delivery or enforcement of, or otherwise with respect to, this Agreement or any
other Loan Document.
“PBGC” means the Pension Benefit Guaranty Corporation.
“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, that is
subject to Title IV of ERISA and is sponsored or maintained by the Borrower or
any ERISA Affiliate or to which the Borrower or any ERISA Affiliate contributes
or has an obligation to contribute, or in the case of a multiple employer or
other plan described in Section 4064(a) of ERISA, has made contributions at any
time during the immediately preceding five plan years.

 

11



--------------------------------------------------------------------------------



 



“Percentage” means, with respect to any Lender at any time, a fraction the
numerator of which is the outstanding principal amount of such Lender’s Loans at
such time and the denominator of which is the aggregate outstanding principal
amount of all Loans at such time; provided, that (i) the initial Percentage of
each Lender shall be the percentage set forth opposite such Lender’s name on
Schedule 1.01 under the column “Ratable Share” and (ii) if the outstanding
principal amount of all Loans has been repaid in full, the Percentage of each
Lender shall be such Lender’s Percentage as in effect immediately prior to such
repayment.
“Person” means an individual, partnership, corporation (including a business
trust), joint stock company, trust, unincorporated association, joint venture,
limited liability company or other entity, or a government or any political
subdivision or agency thereof.
“Plan” means any “employee benefit plan” (as such term is defined in
Section 3(3) of ERISA) established by the Borrower or, with respect to any such
plan that is subject to Section 412 or 430 of the Internal Revenue Code or Title
IV of ERISA, any ERISA Affiliate.
“Public Debt Rating” means, as of any date, (i) the rating that has been most
recently announced by either S&P or Moody’s, as the case may be, for any class
of non-credit enhanced long-term senior unsecured debt issued by the Borrower
(or, if any such rating agency shall have issued more than one such rating, the
lowest such rating issued by such rating agency) or (ii) if neither S&P nor
Moody’s has in effect any rating for any class of non-credit enhanced long-term
senior unsecured debt issued by the Borrower, the Borrower’s long-term issuer
rating that has been most recently announced by either S&P or Moody’s, as the
case may be. For purposes of the foregoing, (a) if only one of S&P and Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate shall be
determined by reference to the available rating; (b) if neither S&P nor Moody’s
shall have in effect a Public Debt Rating, the Applicable Rate will be set in
accordance with Level 4 under the definition of “Applicable Rate”; (c) if the
ratings established by S&P and Moody’s shall fall within different levels, the
Applicable Rate shall be based upon the higher rating unless such ratings differ
by two or more levels, in which case the applicable level will be deemed to be
one level below the higher of such levels; (d) if any rating established by S&P
or Moody’s shall be changed (other than as a result of a change in the basis on
which ratings are established), such change shall be effective as of the date on
which such change is first announced publicly by the rating agency making such
change; and (e) if S&P or Moody’s shall change the basis on which ratings are
established, each reference to the Public Debt Rating announced by S&P or
Moody’s, as the case may be, shall refer to the then equivalent rating by S&P or
Moody’s, as the case may be.
“Ratable Share” of any amount means, with respect to any Lender at any time, the
product of such amount times such Lender’s Percentage.
“Reference Rate” means the variable rate of interest per annum established by
Union Bank from time to time as its “reference rate”. Such “reference rate” is
set by Union Bank as a general reference rate of interest, taking into account
such factors as Union Bank may deem appropriate, it being understood that many
of Union Bank’s commercial or other loans are priced in relation to such rate,
that it is not necessarily the lowest or best rate actually charged to any
customer and that Union Bank may make various commercial or other loans at rates
of interest having no relationship to such rate. For purposes of this Agreement,
each change in the Reference Rate shall be effective as of the opening of
business on the date announced as the effective date of any change in such
“reference rate”.

 

12



--------------------------------------------------------------------------------



 



“Register” has the meaning specified in Section 8.07(c).
“Related Parties” means, with respect to any Person, such Person’s Affiliates
and the partners, directors, officers, employees, agents, trustees and advisors
of such Person and of such Person’s Affiliates.
“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30 day notice period has been waived
under the final regulations issued under Section 4043, as in effect as of the
date of this Agreement (the “Section 4043 Regulations”). Any changes made to the
Section 4043 Regulations that become effective after the Effective Date shall
have no impact on the definition of Reportable Event as used herein unless
otherwise amended by the Borrower and the Required Lenders.
“Required Lenders” means, as of any date of determination, but subject to
Section 2.16, Lenders holding in the aggregate more than 50% of the aggregate
outstanding principal amount of all Loans (or, if all Loans have been repaid in
full, more than 50% of the aggregate amount of all outstanding Obligations).
“S&P” means Standard & Poor’s Ratings Services, a division of The McGraw-Hill
Companies, Inc.
“SEC Reports” means the Borrower’s Form 10-K Report for the fiscal year ended
December 31, 2010 as filed with the Securities and Exchange Commission on
February 18, 2011.
“Senior Notes” means the 5.91% Senior Notes, Series A, due February 28, 2011,
issued by the Borrower pursuant to the Senior Notes Indenture.
“Senior Notes Indenture” means the Uncommitted Master Shelf Agreement, dated as
of February 28, 2006, among the Borrower, Prudential Investment Management, Inc.
and certain affiliates of Prudential Investment Management, Inc.
“Subsidiary” of any Person means any corporation, partnership, joint venture,
limited liability company, trust or estate of which (or in which) more than 50%
of (a) the issued and outstanding Voting Stock, (b) the interest in the capital
or profits of such limited liability company, partnership or joint venture or
(c) the beneficial interest in such trust or estate, is at the time directly or
indirectly owned or controlled by such Person, by such Person and one or more of
its other Subsidiaries or by one or more of such Person’s other Subsidiaries.
“Syndication Agent” means The Royal Bank of Scotland Finance (Ireland) in its
capacity as syndication agent for the Lenders.
“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

 

13



--------------------------------------------------------------------------------



 



“Termination Date” means February 20, 2015.
“Type”, when used in reference to any Loan or Borrowing, refers to whether the
rate of interest on such Loan, or on the Loans comprising such Borrowing, is
determined by reference to the Eurodollar Rate or the Base Rate.
“Union Bank” means Union Bank, N.A., a national banking association.
“VIE Lessor Trusts” means the three (3) separate variable-interest entity lessor
trusts that purchased from, and leased back to, APS certain interests in the
Palo Verde Nuclear Generating Station Unit 2 and related common facilities, as
described in Note 20 of the Notes to Consolidated Financial Statements set forth
in the Borrower’s Annual Report on Form 10-K for the fiscal year ended
December 31, 2010.
“Voting Stock” means capital stock issued by a corporation, or equivalent
interests in any other Person, the holders of which are ordinarily, in the
absence of contingencies, entitled to vote for the election of directors (or
persons performing similar functions) of such Person, even if the right so to
vote has been suspended by the happening of such a contingency.
Section 1.02 Other Interpretive Provisions. With reference to this Agreement and
each other Loan Document, unless otherwise specified herein or in such other
Loan Document:
(a) The definitions of terms herein shall apply equally to the singular and
plural forms of the terms defined. Whenever the context may require, any pronoun
shall include the corresponding masculine, feminine and neuter forms. The words
“include,” “includes” and “including” shall be deemed to be followed by the
phrase “without limitation.” The word “will” shall be construed to have the same
meaning and effect as the word “shall.” Unless the context requires otherwise,
(i) any definition of or reference to any agreement, instrument or other
document shall be construed as referring to such agreement, instrument or other
document as from time to time amended, restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, restatements,
supplements or modifications set forth herein or in any other Loan Document),
(ii) any reference herein to any Person shall be construed to include such
Person’s permitted successors and permitted assigns, (iii) the words “herein,”
“hereof” and “hereunder,” and words of similar import when used in any Loan
Document, shall be construed to refer to such Loan Document in its entirety and
not to any particular provision thereof, (iv) all references in a Loan Document
to Articles, Sections, Exhibits and Schedules shall be construed to refer to
Articles and Sections of, and Exhibits and Schedules to, the Loan Document in
which such references appear, (v) any reference to any law shall include all
statutory and regulatory provisions consolidating, amending, replacing or
interpreting such law and any reference to any law or regulation shall, unless
otherwise specified, refer to such law or regulation as amended, modified or
supplemented from time to time, and (vi) the words “asset” and “property” shall
be construed to have the same meaning and effect and to refer to any and all
tangible and intangible assets and properties, including cash, securities,
accounts and contract rights.

 

14



--------------------------------------------------------------------------------



 



(b) In the computation of periods of time from a specified date to a later
specified date, the word “from” means “from and including;” the words “to” and
“until” each mean “to but excluding;” and the word “through” means “to and
including.”
(c) Section headings herein and in the other Loan Documents are included for
convenience of reference only and shall not affect the interpretation of this
Agreement or any other Loan Document.
Section 1.03 Accounting Terms. Unless otherwise specified herein, all accounting
terms used herein shall be interpreted, all accounting determinations hereunder
shall be made, and all financial statements required to be delivered hereunder
shall be prepared, in accordance with generally accepted accounting principles
as in effect from time to time, applied on a basis consistent (except for
changes concurred in by the Borrower’s independent public accountants) with the
most recent audited Consolidated financial statements of the Borrower delivered
to the Agent (“GAAP”). If at any time any change in GAAP or in the
interpretation thereof would affect the computation of any financial ratio or
requirement set forth in any Loan Document, and either the Borrower or the
Required Lenders shall so request, the Agent, the Lenders and the Borrower shall
negotiate in good faith to amend such ratio or requirement to preserve the
original intent thereof in light of such change in GAAP or in the interpretation
thereof (subject to the approval of the Required Lenders); provided that, unless
and until so amended, such ratio or requirement shall continue to be computed in
accordance with GAAP prior to such change therein.
Section 1.04 Rounding. Any financial ratios required to be maintained by the
Borrower pursuant to this Agreement shall be calculated by dividing the
appropriate component by the other component, carrying the result to one place
more than the number of places by which such ratio is expressed herein and
rounding the result up or down to the nearest number (with a rounding-up if
there is no nearest number).
Section 1.05 Times of Day. Unless otherwise specified, all references herein to
times of day shall be references to Eastern time (daylight or standard, as
applicable).
ARTICLE II
AMOUNTS AND TERMS OF THE LOANS
Section 2.01 The Loans.
Subject to the terms and conditions hereof (including, without limitation,
Section 3.01), each Lender, by its acceptance hereof, severally agrees to make a
one-time loan (individually, a “Loan” and, collectively, the “Loans”) to the
Borrower on the Effective Date in Dollars in an aggregate principal amount equal
to such Lender’s Commitment. As provided in Section 2.05, the Borrower may elect
that each Borrowing of Loans be either Base Rate Loans or Eurodollar Rate Loans.
Amounts borrowed by the Borrower hereunder and prepaid or otherwise repaid may
not be reborrowed. Unless an earlier maturity is provided for hereunder, all
Loans shall mature and be due and payable on the Termination Date. Upon the
making of the Loans pursuant to this Section 2.01, the Commitments shall
immediately and automatically terminate.

 

15



--------------------------------------------------------------------------------



 



Section 2.02 Making the Loans.
(a) The Initial Borrowing shall be made on notice, given not later than
(x) 12:00 noon on the third Business Day prior to the Effective Date in the case
of an Initial Borrowing consisting of Eurodollar Rate Loans or (y) 12:00 noon on
the Business Day prior to the Effective Date in the case of an Initial Borrowing
consisting of Base Rate Loans, by the Borrower to the Agent, which shall give to
each Lender prompt notice thereof by facsimile. Such notice of the Initial
Borrowing (the “Notice of Initial Borrowing”) shall be in writing or by
facsimile in substantially the form of Exhibit B hereto, specifying therein the
requested (i) date of the Initial Borrowing (which shall be the Effective Date
and a Business Day), (ii) Type of Loans comprising the Initial Borrowing,
(iii) aggregate amount of the Initial Borrowing, and (iv) in the case of an
Initial Borrowing consisting of Eurodollar Rate Loans, initial Interest Period
for each such Loan. Each Lender shall, before 2:00 p.m. on the date of the
Initial Borrowing, make available for the account of its Applicable Lending
Office to the Agent at the Agent’s Account, in same day funds, such Lender’s
Ratable Share of the Initial Borrowing. After the Agent’s receipt of such funds
and upon fulfillment of the applicable conditions set forth in Article III, the
Agent will make such funds available to the Borrower at the Agent’s address
referred to in Section 8.02 or as requested by the Borrower in the Notice of
Initial Borrowing.
(b) Anything in subsection (a) above to the contrary notwithstanding, (i) the
Borrower may not select Eurodollar Rate Loans for any Borrowing if the aggregate
amount of such Borrowing is less than $5,000,000 (or an integral multiple of
$1,000,000 in excess thereof) or if the obligation of the Lenders to make
Eurodollar Rate Loans shall then be suspended pursuant to Section 2.06 or 2.10,
and (ii) at no time shall there be more than fifteen (15) different Interest
Periods outstanding for Eurodollar Rate Loans.
(c) The Notice of Initial Borrowing shall be irrevocable and binding on the
Borrower. If the Notice of Initial Borrowing specifies that the Initial
Borrowing is to be comprised of Eurodollar Rate Loans, the Borrower shall
indemnify each Lender against any loss, cost or expense reasonably incurred by
such Lender as a result of any failure (i) to fulfill on or before the date
specified in the Notice of Initial Borrowing the applicable conditions set forth
in Article III or (ii) to otherwise borrow the Eurodollar Rate Loans requested
by the Borrower in the Notice of Initial Borrowing on such date (and shall set
forth such indemnification obligation in the Notice of Initial Borrowing),
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by such Lender to fund the Loan to be made by
such Lender as part of the Initial Borrowing when such Loan, as a result of any
such failure, is not made on such date.
(d) Unless the Agent shall have received notice from a Lender prior to the time
of the Initial Borrowing that such Lender will not make available to the Agent
such Lender’s Ratable Share of the Initial Borrowing, the Agent may assume that
such Lender has made such portion available to the Agent on the date of the
Initial Borrowing in accordance with subsection (a) of this Section 2.02 and the
Agent may, in reliance upon such assumption, make available to the Borrower on
such date a corresponding amount. If and to the extent that such Lender shall
not have so made such Ratable Share available to the Agent, such Lender and the
Borrower severally agree to repay to the Agent within one Business Day after
demand for such Lender and within three Business Days after demand for the
Borrower such corresponding amount together with interest thereon, for each day
from the date such amount is made available to the Borrower until the date such
amount is repaid to the Agent, at (i) in the case of the Borrower, the interest
rate applicable at the time to Loans comprising the Initial Borrowing and
(ii) in the case of such Lender, the Federal Funds Rate. If the Borrower and
such Lender shall pay such interest to the Agent for the same or an overlapping
period, the Agent shall promptly remit to the Borrower the amount of such
interest paid by the Borrower for such period. If such Lender shall repay to the
Agent such corresponding amount, such amount so repaid shall constitute such
Lender’s Loan as part of the Initial Borrowing for purposes of this Agreement.

 

16



--------------------------------------------------------------------------------



 



(e) The failure of any Lender to make the Loan to be made by it as part of the
Initial Borrowing shall not relieve any other Lender of its obligation, if any,
hereunder to make its Loan on the date of the Initial Borrowing, but no Lender
shall be responsible for the failure of any other Lender to make the Loan to be
made by such other Lender on the date of the Initial Borrowing.
Section 2.03 Agent’s Fees. The Borrower shall pay to the Agent for its own
account such fees as are agreed between the Borrower and the Agent pursuant to
the Fee Letter between the Borrower and the Agent.
Section 2.04 Repayment of Loans. The Borrower hereby unconditionally agrees to
pay to the Agent on the Termination Date, for the account of the Lenders and the
Agent, the then unpaid principal amount of the Loans, together with all accrued
and unpaid interest thereon, and all other outstanding Obligations.
Section 2.05 Interest on Loans.
(a) Scheduled Interest. The Borrower shall pay interest on the unpaid principal
amount of each Loan owing to each Lender from the date of such Loan until such
principal amount shall be paid in full, at the following rates per annum:
(i) Base Rate Loans. During such periods as such Loan is a Base Rate Loan, a
rate per annum equal at all times to the sum of (x) the Base Rate in effect from
time to time plus (y) the Applicable Rate for Base Rate Loans in effect from
time to time, payable in arrears quarterly on the last day of each March, June,
September and December during such periods and on the date such Base Rate Loan
shall be Converted or paid in full.
(ii) Eurodollar Rate Loans. During such periods as such Loan is a Eurodollar
Rate Loan, a rate per annum equal at all times during each Interest Period for
such Loan to the sum of (x) the Eurodollar Rate for such Interest Period for
such Loan plus (y) the Applicable Rate for Eurodollar Rate Loans in effect from
time to time, payable in arrears on the last day of such Interest Period and, if
such Interest Period has a duration of more than three months, on each day that
occurs during such Interest Period every three months from the first day of such
Interest Period and on the date such Eurodollar Rate Loan shall be Converted or
paid in full.

 

17



--------------------------------------------------------------------------------



 



(b) Default Interest. Upon the occurrence and during the continuance of an Event
of Default under Section 6.01(a), the Agent may, and upon the request of the
Required Lenders shall, require the Borrower to pay interest (“Default
Interest”) on (i) the unpaid principal amount of each Loan owing to each Lender,
payable in arrears on the dates referred to in clause (a)(i) or (a)(ii) above,
at a rate per annum equal at all times to 2% per annum above the rate per annum
required to be paid on such Loan pursuant to clause (a)(i) or (a)(ii) above and
(ii) to the fullest extent permitted by Law, the amount of any interest, fee or
other amount payable hereunder that is not paid when due, from the date such
amount shall be due until such amount shall be paid in full, payable in arrears
on the date such amount shall be paid in full and on demand, at a rate per annum
equal at all times to 2% per annum above the rate per annum required to be paid
on Base Rate Loans pursuant to clause (a)(i) above, provided, however, that
following acceleration of the Loans pursuant to Section 6.01, Default Interest
shall accrue and be payable hereunder whether or not previously required by the
Agent.
(c) Interest Rate Limitation. Nothing contained in this Agreement or in any
other Loan Document shall be deemed to establish or require the payment of
interest to any Lender at a rate in excess of the maximum rate permitted by
applicable Law. If the amount of interest payable for the account of any Lender
on any interest payment date would exceed the maximum amount permitted by
applicable Law to be charged by such Lender, the amount of interest payable for
its account on such interest payment date shall be automatically reduced to such
maximum permissible amount. In the event of any such reduction affecting any
Lender, if from time to time thereafter the amount of interest payable for the
account of such Lender on any interest payment date would be less than the
maximum amount permitted by applicable Law to be charged by such Lender, then
the amount of interest payable for its account on such subsequent interest
payment date shall be automatically increased to such maximum permissible
amount, provided that at no time shall the aggregate amount by which interest
paid for the account of any Lender has been increased pursuant to this sentence
exceed the aggregate amount by which interest paid for its account has
theretofore been reduced pursuant to the previous sentence.
Section 2.06 Interest Rate Determination.
(a) The Agent shall give prompt notice to the Borrower and the Lenders of the
applicable interest rate determined by the Agent for purposes of
Section 2.05(a).
(b) If the Required Lenders determine that for any reason in connection with any
request for a Eurodollar Rate Loan or a Conversion to or continuation thereof
that (a) Dollar deposits are not being offered to banks in the London interbank
eurodollar market for the applicable amount and Interest Period of such
Eurodollar Rate Loan, (b) adequate and reasonable means do not exist for
determining the Eurodollar Rate for any requested Interest Period with respect
to a proposed Eurodollar Rate Loan, or (c) the Eurodollar Rate for any requested
Interest Period with respect to a proposed Eurodollar Rate Loan does not
adequately and fairly reflect the cost to such Lenders of funding such Loan, the
Agent will promptly so notify the Borrower and each Lender, whereupon each
Eurodollar Rate Loan will automatically on the last day of the then existing
Interest Period therefor Convert into a Base Rate Loan. Thereafter, the
obligation of the Lenders to make or maintain Eurodollar Rate Loans shall be
suspended until the Agent (upon the instruction of the Required Lenders) revokes
such notice. Upon receipt of such notice, the Borrower may revoke any pending
request for a Borrowing of, Conversion to or continuation of Eurodollar Rate
Loans or, failing that, will be deemed to have Converted such request into a
request for a Base Rate Loan in the amount specified therein.

 

18



--------------------------------------------------------------------------------



 



(c) If the Borrower shall fail to select the duration of any Interest Period for
any Eurodollar Rate Loans in accordance with the provisions contained in the
definition of “Interest Period” in Section 1.01, the Agent will forthwith so
notify the Borrower and the Lenders and such Loans will automatically, on the
last day of the then existing Interest Period therefor, Convert into Base Rate
Loans.
(d) On the date on which the aggregate unpaid principal amount of Eurodollar
Rate Loans comprising any Borrowing shall be reduced, by payment or prepayment
or otherwise, to less than $5,000,000, such Loans shall automatically Convert
into Base Rate Loans.
(e) Upon the occurrence and during the continuance of any Event of Default,
(i) with respect to Eurodollar Rate Loans, each such Loan will automatically, on
the last day of the then existing Interest Period therefor, Convert into a Base
Rate Loan (or if such Loan is then a Base Rate Loan, will continue as a Base
Rate Loan); and
(ii) the obligation of the Lenders to Convert Loans into Eurodollar Rate Loans
shall be suspended until the Agent shall notify the Borrower and the Lenders
that the circumstances causing such suspension no longer exist.
Section 2.07 Optional Conversion of Loans. The Borrower may on any Business Day,
upon notice given to the Agent (in the form of an Interest Election Request duly
completed and executed by the Borrower) not later than 12:00 noon on the third
Business Day prior to the date of the proposed Conversion and subject to the
provisions of Sections 2.06 and 2.10, Convert all or any portion of the Loans of
one Type comprising the same Borrowing into Loans of the other Type; provided,
however, that (a) any Conversion of Eurodollar Rate Loans into Base Rate Loans
shall be made only on the last day of an Interest Period for such Eurodollar
Rate Loans, (b) any Conversion of Base Rate Loans into Eurodollar Rate Loans
shall be in an amount not less than the minimum amount specified in
Section 2.02(b) and (c) no Conversion of any Loans shall result in more separate
Borrowings than permitted under Section 2.02(b). Each such notice of a
Conversion shall, within the restrictions specified above, specify (i) the date
of such Conversion, (ii) the Loans to be Converted and (iii) if such Conversion
is into Eurodollar Rate Loans, the duration of the initial Interest Period for
each such Loan. Each Interest Election Request shall be irrevocable and binding
on the Borrower.
Section 2.08 Prepayments of Loans.
(a) Optional. At any time and from time to time, the Borrower shall have the
right to prepay the Loans, in whole or in part, without premium or penalty
(except as provided in clause (z) below), upon notice at least two Business
Days’ prior to the date of such prepayment, in the case of Eurodollar Rate
Loans, and not later than 11:00 a.m. on the date of such prepayment, in the case
of Base Rate Loans, to the Agent specifying the proposed date of such prepayment
and the aggregate principal amount and Type of the Loans to be prepaid (and, in
the case of Eurodollar Rate Loans, the Interest Period of the Borrowing pursuant
to which made); provided,

 

19



--------------------------------------------------------------------------------



 



however, that (x) each partial prepayment shall be in an aggregate principal
amount of $5,000,000 or an integral multiple of $1,000,000 in excess thereof,
(y) accrued interest to the date of prepayment on the principal amount prepaid
shall be payable by the Borrower on the date of such prepayment, and (z) in the
event of any such prepayment of a Eurodollar Rate Loan, the Borrower shall be
obligated to reimburse the Lenders in respect thereof pursuant to Section
8.04(e). Each prepayment of Loans shall be applied ratably to the outstanding
principal amount of each Lender’s Loan in accordance with such Lender’s Ratable
Share.
(b) Mandatory. The Borrower shall prepay the aggregate principal amount of the
Loans, together with accrued interest to the date of prepayment on the principal
amount prepaid, without requirement of demand therefor, or shall pay or prepay
any other Indebtedness then outstanding at any time, when and to the extent
required to comply with applicable Laws of any Governmental Authority or
applicable resolutions of the Board of Directors of the Borrower.
Section 2.09 Increased Costs.
(a) Increased Costs Generally. If any Change in Law shall:
(i) impose, modify or deem applicable any reserve, special deposit, compulsory
loan, insurance charge or similar requirement against assets of, deposits with
or for the account of, or credit extended or participated in by, any Lender
(except any reserve requirement contemplated by Section 2.09(e)); or
(ii) impose on any Lender or the London interbank market any other condition,
cost or expense affecting this Agreement or Eurodollar Rate Loans made by such
Lender;
and the result of any of the foregoing shall be to increase the cost to such
Lender of making or maintaining any Eurodollar Rate Loan (or of maintaining its
obligation to make any such Loan), or to reduce the amount of any sum received
or receivable by such Lender hereunder (whether of principal, interest or any
other amount) then, upon request of such Lender, the Borrower will pay to such
Lender such additional amount or amounts as will compensate such Lender for such
additional costs incurred or reduction suffered.
(b) Capital Requirements. If any Lender determines that any Change in Law
affecting such Lender or any Applicable Lending Office of such Lender or such
Lender’s holding company, if any, regarding capital requirements has or would
have the effect of reducing the rate of return on such Lender’s capital or on
the capital of such Lender’s holding company, if any, as a consequence of this
Agreement, the Commitments of such Lender or the Loans made by such Lender, to a
level below that which such Lender or such Lender’s holding company could have
achieved but for such Change in Law (taking into consideration such Lender’s
policies and the policies of such Lender’s holding company with respect to
capital adequacy), then from time to time the Borrower will pay to such Lender
such additional amount or amounts as will compensate such Lender or such
Lender’s holding company for any such reduction suffered. For the avoidance of
doubt, this Section 2.09(b) shall apply to all requests, rules, regulations,
guidelines or directives concerning capital adequacy issued in connection with
the Dodd-Frank Act, regardless of the date adopted, issued, promulgated or
implemented.

 

20



--------------------------------------------------------------------------------



 



(c) Certificates for Reimbursement. A certificate of a Lender setting forth the
amount or amounts necessary to compensate such Lender or its holding company, as
the case may be, as specified in subsection (a) or (b) of this Section and
delivered to the Borrower shall be conclusive and binding upon all parties
absent manifest error. The Borrower shall pay such Lender the amount shown as
due on any such certificate within 30 days after receipt thereof.
(d) Delay in Requests. Failure or delay on the part of any Lender to demand
compensation pursuant to the foregoing provisions of this Section shall not
constitute a waiver of such Lender’s right to demand such compensation, provided
that the Borrower shall not be required to compensate a Lender pursuant to the
foregoing provisions of this Section for any increased costs incurred or
reductions suffered more than three months prior to the date that such Lender
notifies the Borrower of the Change in Law giving rise to such increased costs
or reductions and of such Lender’s intention to claim compensation therefor
(except that, if the Change in Law giving rise to such increased costs or
reductions is retroactive, then the three-month period referred to above shall
be extended to include the period of retroactive effect thereof).
(e) Reserves on Eurodollar Rate Loans. The Borrower shall pay to each Lender, as
long as such Lender shall be required to maintain reserves with respect to
liabilities or assets consisting of or including Eurocurrency funds or deposits
(currently known as “Eurocurrency liabilities”), additional interest on the
unpaid principal amount of each Eurodollar Rate Loan equal to the actual costs
of such reserves allocated to such Loan by such Lender (as determined by such
Lender in good faith, which determination shall be conclusive absent manifest
error), which shall be due and payable on each date on which interest is payable
on such Loan, provided the Borrower shall have received at least 30 days’ prior
notice (with a copy to the Agent) of such additional interest from such Lender.
If a Lender fails to give notice 30 days prior to the relevant interest payment
date, such additional interest shall be due and payable 30 days from receipt of
such notice.
Section 2.10 Illegality. If any Lender shall have determined in good faith that
the introduction of or any change in any applicable Law or in the interpretation
or administration thereof by any Governmental Authority charged with the
interpretation or administration thereof, or compliance with any guideline or
request from any such Governmental Authority (whether or not having the force of
law), makes it unlawful for any Lender or its Applicable Lending Office to make,
maintain or fund Eurodollar Rate Loans, or to determine or charge interest rates
based upon the Eurodollar Rate, or any Governmental Authority has imposed
material restrictions on the authority of such Lender to purchase or sell, or to
take deposits of, Dollars in the London interbank market, then, on notice
thereof by such Lender to the Borrower through the Agent, any obligation of such
Lender to make or continue Eurodollar Rate Loans or to Convert Base Rate Loans
to Eurodollar Rate Loans shall be suspended until such Lender notifies the Agent
and the Borrower that the circumstances giving rise to such determination no
longer exist. Upon receipt of such notice, the Borrower shall, upon demand from
such Lender (with a copy to the Agent), prepay or, if applicable, Convert all
Eurodollar Rate Loans of such Lender to Base Rate Loans, either on the last day
of the Interest Period therefor, if such Lender may lawfully continue to
maintain such Eurodollar Rate Loans to such day, or immediately, if such Lender
may not lawfully continue to maintain such Eurodollar Rate Loans. Upon any such
prepayment or Conversion, the Borrower shall also pay accrued interest on the
amount so prepaid or Converted.

 

21



--------------------------------------------------------------------------------



 



Section 2.11 Payments and Computations.
(a) All payments to be made by the Borrower shall be made without condition or
deduction for any counterclaim, defense, recoupment or setoff. The Borrower
shall make each payment hereunder not later than 1:00 p.m. on the day when due
in Dollars to the Agent at the Agent’s Account in same day funds. The Agent will
promptly thereafter cause to be distributed like funds relating to the payment
of principal, interest or fees ratably (other than amounts payable pursuant to
Section 2.09, 2.10, 2.12, 2.17 or 8.04(e)) to the Lenders for the account of
their respective Applicable Lending Offices, and like funds relating to the
payment of any other amount payable to any Lender to such Lender for the account
of its Applicable Lending Office, in each case to be applied in accordance with
the terms of this Agreement. Upon its acceptance of an Assignment and Assumption
and recording of the information contained therein in the Register pursuant to
Section 8.07(c), from and after the effective date specified in such Assignment
and Assumption, the Agent shall make all payments hereunder and under the Notes
in respect of the interest assigned thereby to the Lender assignee thereunder,
and the parties to such Assignment and Assumption shall make all appropriate
adjustments in such payments for periods prior to such effective date directly
between themselves.
(b) All computations of interest based on the Base Rate (when the Base Rate is
based on the Reference Rate) shall be made by the Agent on the basis of a year
of 365 or 366 days, as the case may be, and all other computations of interest
and fees hereunder (including computations of interest based on the Eurodollar
Rate and the Federal Funds Rate) shall be made by the Agent on the basis of a
year of 360 days, in each case for the actual number of days (including the
first day but excluding the last day) occurring in the period for which such
interest or fees are payable. Each determination by the Agent of an interest
rate hereunder shall be conclusive and binding for all purposes, absent manifest
error.
(c) Whenever any payment hereunder or under the Notes shall be stated to be due
on a day other than a Business Day, such payment shall be made on the next
succeeding Business Day, and such extension of time shall in such case be
included in the computation of payment of interest or fees, as the case may be;
provided, however, that, if such extension would cause payment of interest on or
principal of Eurodollar Rate Loans to be made in the next following calendar
month, such payment shall be made on the next preceding Business Day.
(d) Unless the Agent shall have received notice from the Borrower prior to the
date on which any payment is due to the Lenders hereunder that the Borrower will
not make such payment in full, the Agent may assume that the Borrower has made
such payment in full to the Agent on such date and the Agent may, in reliance
upon such assumption, cause to be distributed to each Lender on such due date an
amount equal to the amount then due to such Lender. If and to the extent the
Borrower shall not have so made such payment in full to the Agent, each Lender
shall repay to the Agent forthwith on demand such amount distributed to such
Lender together with interest thereon, for each day from the date such amount is
distributed to such Lender until the date such Lender repays such amount to the
Agent, at the Federal Funds Rate.

 

22



--------------------------------------------------------------------------------



 



Section 2.12 Taxes.
(a) Payments Free of Taxes; Obligation to Withhold; Payments on Account of
Taxes.
(i) Any and all payments by or on account of any obligation of the Borrower
hereunder or under any other Loan Document shall to the extent permitted by
applicable Laws be made free and clear of and without reduction or withholding
for any Taxes. If, however, applicable Laws require the Borrower or the Agent to
withhold or deduct any Tax, such Tax shall be withheld or deducted in accordance
with such Laws as determined by the Borrower or the Agent, as the case may be,
upon the basis of the information and documentation to be delivered pursuant to
subsection (e) below.
(ii) If the Borrower or the Agent shall be required by the Internal Revenue Code
to withhold or deduct any Taxes, including both United States of America Federal
backup withholding and withholding taxes, from any payment, then (A) the Agent
shall withhold or make such deductions as are determined by the Agent to be
required based upon the information and documentation it has received pursuant
to subsection (e) below, (B) the Agent shall timely pay the full amount withheld
or deducted to the relevant Governmental Authority in accordance with the
Internal Revenue Code, and (C) to the extent that the withholding or deduction
is made on account of Indemnified Taxes or Other Taxes, the sum payable by the
Borrower shall be increased as necessary so that after any required withholding
or the making of all required deductions (including deductions applicable to
additional sums payable under this Section) the Agent or each Lender, as the
case may be, receives an amount equal to the sum it would have received had no
such withholding or deduction been made.
(b) Payment of Other Taxes by the Borrower. Without limiting the provisions of
subsection (a) above, the Borrower shall timely pay any Other Taxes to the
relevant Governmental Authority in accordance with applicable Laws.
(c) Tax Indemnifications.
(i) Without limiting the provisions of subsection (a) or (b) above, the Borrower
shall, and does hereby, indemnify the Agent and each Lender, and shall make
payment in respect thereof within 30 days after written demand therefor, for the
full amount of any Indemnified Taxes or Other Taxes (including Indemnified Taxes
or Other Taxes imposed or asserted on or attributable to amounts payable under
this Section) withheld or deducted by the Borrower or the Agent or paid by the
Agent or such Lender, as the case may be, and any penalties, interest and
reasonable expenses arising therefrom or with respect thereto, whether or not
such Indemnified Taxes or Other Taxes were correctly or legally imposed or
asserted by the relevant Governmental Authority. The Borrower shall also, and
does hereby, indemnify the Agent, and shall make payment in respect thereof
within 10 days after demand therefor, for any amount which a Lender for any
reason fails to pay indefeasibly to the Agent as required by clause (ii) of this
subsection. A certificate as to the amount of any such payment or liability
delivered to the Borrower by a Lender (with a copy to the Agent), or by the
Agent on its own behalf or on behalf of a Lender, shall be conclusive absent
manifest error.

 

23



--------------------------------------------------------------------------------



 



(ii) Without limiting the provisions of subsection (a) or (b) above, each Lender
shall, and does hereby, indemnify the Borrower and the Agent, and shall make
payment in respect thereof within 30 days after demand therefor, against any and
all Taxes and any and all related losses, claims, liabilities, penalties,
interest and expenses (including the fees, charges and disbursements of any
counsel for the Borrower or the Agent) incurred by or asserted against the
Borrower or the Agent by any Governmental Authority as a result of the failure
by such Lender to deliver, or as a result of the inaccuracy, inadequacy or
deficiency of, any documentation required to be delivered by such Lender to the
Borrower or the Agent pursuant to subsection (e). Each Lender hereby authorizes
the Agent to set off and apply any and all amounts at any time owing to such
Lender under this Agreement or any other Loan Document against any amount due to
the Agent under this clause (ii). The agreements in this clause (ii) shall
survive the resignation and/or replacement of the Agent, any assignment of
rights by, or the replacement of, a Lender and the repayment, satisfaction or
discharge of all or any portion of the Obligations.
(d) Evidence of Payments. Upon request by the Borrower or the Agent, as the case
may be, after any payment of Taxes by the Borrower or by the Agent to a
Governmental Authority as provided in this Section 2.12, the Borrower shall
deliver to the Agent or the Agent shall deliver to the Borrower, as the case may
be, the original or a certified copy of a receipt issued by such Governmental
Authority evidencing such payment, a copy of any return required by Laws to
report such payment or other evidence of such payment reasonably satisfactory to
the Borrower or the Agent, as the case may be.
(e) Status of Lenders; Tax Documentation.
(i) Each Lender shall deliver to the Borrower and to the Agent, at the time or
times prescribed by applicable Laws or when reasonably requested by the Borrower
or the Agent, such properly completed and executed documentation prescribed by
applicable Laws or by the taxing authorities of any jurisdiction and such other
reasonably requested information as will permit the Borrower or the Agent, as
the case may be, to determine (A) whether or not payments made hereunder or
under any other Loan Document are subject to Taxes, (B) if applicable, the
required rate of withholding or deduction, and (C) such Lender’s entitlement to
any available exemption from, or reduction of, applicable Taxes in respect of
all payments to be made to such Lender by the Borrower pursuant to this
Agreement or otherwise to establish such Lender’s status for withholding tax
purposes in the applicable jurisdiction.
(ii) Without limiting the generality of the foregoing, if the Borrower is
resident for tax purposes in the United States of America,
(A) any Lender that is a “United States person” within the meaning of Section
7701(a)(30) of the Internal Revenue Code shall deliver to the Borrower and the
Agent executed originals of Internal Revenue Service Form W-9 or such other
documentation or information prescribed by applicable Laws or reasonably
requested by the Borrower or the Agent as will enable the Borrower or the Agent,
as the case may be, to determine whether or not such Lender is subject to backup
withholding or information reporting requirements; and

 

24



--------------------------------------------------------------------------------



 



(B) each Foreign Lender that is entitled under the Internal Revenue Code or any
applicable treaty to an exemption from or reduction of withholding tax with
respect to payments hereunder or under any other Loan Document shall deliver to
the Borrower and the Agent (in such number of copies as shall be requested by
the recipient) on or prior to the date on which such Foreign Lender becomes a
Lender under this Agreement (and from time to time thereafter upon the request
of the Borrower or the Agent, but only if such Foreign Lender is legally
entitled to do so), whichever of the following is applicable:
(1) executed originals of Internal Revenue Service Form W-8BEN claiming
eligibility for benefits of an income tax treaty to which the United States of
America is a party,
(2) executed originals of Internal Revenue Service Form W-8ECI,
(3) executed originals of Internal Revenue Service Form W-8IMY and all required
supporting documentation,
(4) in the case of a Foreign Lender claiming the benefits of the exemption for
portfolio interest under section 881(c) of the Internal Revenue Code, (x) a
certificate to the effect that such Foreign Lender is not (A) a “bank” within
the meaning of section 881(c)(3)(A) of the Internal Revenue Code, (B) a
“10 percent shareholder” of the Borrower within the meaning of section
881(c)(3)(B) of the Internal Revenue Code, or (C) a “controlled foreign
corporation” described in section 881(c)(3)(C) of the Internal Revenue Code and
(y) executed originals of Internal Revenue Service Form W-8BEN, or
(5) executed originals of any other form prescribed by applicable Laws as a
basis for claiming exemption from or a reduction in United States of America
Federal withholding tax together with such supplementary documentation as may be
prescribed by applicable Laws to permit the Borrower or the Agent to determine
the withholding or deduction required to be made.
(iii) Each Lender shall promptly (A) notify the Borrower and the Agent of any
change in circumstances which would modify or render invalid any claimed
exemption or reduction, and (B) take such steps as shall not be materially
disadvantageous to it, in the reasonable judgment of such Lender, and as may be
reasonably necessary (including the re-designation of its Applicable Lending
Office) to avoid any requirement of applicable Laws of any jurisdiction that the
Borrower or the Agent make any withholding or deduction for taxes from amounts
payable to such Lender.

 

25



--------------------------------------------------------------------------------



 



(f) Treatment of Certain Refunds. Unless required by applicable Laws, at no time
shall the Agent have any obligation to file for or otherwise pursue on behalf of
a Lender, or have any obligation to pay to any Lender, any refund of Taxes
withheld or deducted from funds paid for the account of such Lender. If the
Agent or any Lender determines, in its sole discretion, that it has received a
refund of any Taxes or Other Taxes as to which it has been indemnified by the
Borrower or with respect to which the Borrower has paid additional amounts
pursuant to this Section, it shall pay to the Borrower an amount equal to such
refund (but only to the extent of indemnity payments made, or additional amounts
paid, by the Borrower under this Section with respect to the Taxes or Other
Taxes giving rise to such refund), net of all reasonable out-of-pocket expenses
incurred by the Agent or such Lender, as the case may be, and without interest
(other than any interest paid by the relevant Governmental Authority with
respect to such refund), provided that the Borrower, upon the request of the
Agent or such Lender, agrees to repay the amount paid over to the Borrower (plus
any penalties, interest or other charges imposed by the relevant Governmental
Authority) to the Agent or such Lender in the event the Agent or such Lender is
required to repay such refund to such Governmental Authority. This subsection
shall not be construed to require the Agent or any Lender to make available its
tax returns (or any other information relating to its taxes that it deems
confidential) to the Borrower or any other Person.
(g) Payments. Failure or delay on the part of the Agent or any Lender to demand
compensation pursuant to the foregoing provisions of this Section 2.12 shall not
constitute a waiver of the Agent’s or such Lender’s right to demand such
compensation, provided that the Borrower shall not be required to compensate the
Agent or a Lender pursuant to the foregoing provisions of this Section 2.12 for
any Indemnified Taxes or Other Taxes imposed or asserted by the relevant
Governmental Authority more than three months prior to the date that the Agent
or such Lender, as the case may be, claims compensation with respect thereto
(except that, if a Change in Law giving rise to such Indemnified Taxes or Other
Taxes is retroactive, then the three-month period referred to above shall be
extended to include the period of retroactive effect thereof).
(h) The Agent and each Lender agrees to cooperate with any reasonable request
made by the Borrower in respect of a claim of a refund in respect of Indemnified
Taxes as to which it has been indemnified by the Borrower or with respect to
which the Borrower has paid additional amounts pursuant to this Section 2.12 if
(i) the Borrower has agreed in writing to pay all of the Agent’s or such
Lender’s reasonable out-of-pocket costs and expenses relating to such claim,
(ii) the Agent or such Lender determines, in its good faith judgment, that it
would not be disadvantaged, unduly burdened or prejudiced as a result of such
claim and (iii) the Borrower furnishes, upon request of the Agent or such
Lender, an opinion of tax counsel (such opinion, which can be reasoned, and such
counsel to be reasonably acceptable to such Lender or the Agent) that the
Borrower is likely to receive a refund or credit.
Section 2.13 Sharing of Payments, Etc. If any Lender shall obtain any payment
(whether voluntary, involuntary, through the exercise of any right of set-off,
or otherwise) on account of the Loans owing to it (other than pursuant to
Section 2.09, 2.10, 2.12, 2.17 or 8.04(e) or any payment obtained by a Lender as
consideration for the assignment of or sale of a participation in any of its
Loans to any assignee or participant, other than to the Borrower or any
Subsidiary thereof if permitted hereby (as to which the provisions of this
Section 2.13 shall apply) in excess of its Ratable Share of payments on account
of the Loans obtained by all the Lenders, such Lender shall forthwith purchase
from the other Lenders (for cash at face value) such participations in the Loans
owing to them as shall be necessary to cause such purchasing Lender to share the
excess payment ratably with each of them; provided, however, that if all or any
portion of such excess payment is thereafter recovered from such purchasing
Lender, such purchase from each Lender shall be rescinded and such Lender shall
repay to the purchasing Lender the purchase price to the extent of such recovery
together with an amount equal to such Lender’s ratable share (according to the
proportion of (i) the amount of such Lender’s required repayment to (ii) the
total amount so recovered from the purchasing Lender) of any interest or other
amount paid or payable by the purchasing Lender in respect of the total amount
so recovered. The Borrower agrees that any Lender so purchasing a participation
from another Lender pursuant to this Section 2.13 may, to the fullest extent
permitted by Law, exercise all its rights of payment (including the right of
set-off) with respect to such participation as fully as if such Lender were the
direct creditor of the Borrower in the amount of such participation.

 

26



--------------------------------------------------------------------------------



 



Section 2.14 Evidence of Debt.
(a) Each Lender shall maintain in accordance with its usual practice an account
or accounts evidencing the indebtedness of the Borrower to such Lender resulting
from each Loan owing to such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder in respect of Loans. The Borrower agrees that upon notice by any
Lender to the Borrower (with a copy of such notice to the Agent) to the effect
that a Note is required or appropriate in order for such Lender to evidence
(whether for purposes of pledge, enforcement or otherwise) the Loans owing to,
or to be made by, such Lender, the Borrower shall promptly execute and deliver
to such Lender a Note payable to the order of such Lender in a principal amount
equal to the Loans owing to, or to be made by, such Lender.
(b) The Register maintained by the Agent pursuant to Section 8.07(c) shall
include a control account, and a subsidiary account for each Lender, in which
accounts (taken together) shall be recorded (i) the date and amount of each
Borrowing made hereunder, the Type of Loans comprising such Borrowing and, if
appropriate, the Interest Period applicable thereto, (ii) the terms of each
Assignment and Assumption delivered to and accepted by it, (iii) the amount of
any principal or interest due and payable or to become due and payable from the
Borrower to each Lender hereunder and (iv) the amount of any sum received by the
Agent from the Borrower hereunder and each Lender’s share thereof.
(c) Entries made in good faith by the Agent in the Register pursuant to
subsection (b) above, and by each Lender in its account or accounts pursuant to
subsection (a) above, shall be prima facie evidence of the amount of principal
and interest due and payable or to become due and payable from the Borrower to,
in the case of the Register, each Lender and, in the case of such account or
accounts, such Lender, under this Agreement, absent manifest error; provided,
however, that the failure of the Agent or such Lender to make an entry, or any
finding that an entry is incorrect, in the Register or such account or accounts
shall not limit or otherwise affect the obligations of the Borrower under this
Agreement.

 

27



--------------------------------------------------------------------------------



 



Section 2.15 Use of Proceeds. The proceeds of the Loans shall be available (and
the Borrower agrees that it shall use such proceeds) solely to repay and
refinance the Senior Notes.
Section 2.16 Affected Lenders. Notwithstanding any provision of this Agreement
to the contrary, if any Lender becomes an Affected Lender, then the following
provisions shall apply for so long as such Lender is an Affected Lender:
(a) the outstanding principal amount of the Loans of such Affected Lender shall
not be included in determining whether the Required Lenders have taken or may
take any action hereunder (including any consent to any amendment or waiver
pursuant to Section 8.01), other than any waiver, amendment or modification
requiring the consent of all Lenders or of each Lender affected;
(b) to the extent the Agent receives any payments or other amounts for the
account of an Affected Lender under this Agreement, such Affected Lender shall
be deemed to have requested that the Agent use such payment or other amount to
fulfill such Affected Lender’s previously unsatisfied obligations to fund a Loan
under Section 2.01 or any other unfunded payment obligation of such Affected
Lender under this Agreement; and
(c) for the avoidance of doubt, the Borrower, the Agent and each other Lender
shall retain and reserve its other rights and remedies respecting each Affected
Lender.
In the event that the Agent and the Borrower each agrees that an Affected Lender
has adequately remedied all matters that caused such Lender to be an Affected
Lender, then this Section 2.16 will no longer apply to such Lender.
Section 2.17 Replacement of Lenders. If any Lender requests compensation under
Section 2.09, or if the Borrower is required to pay any additional amount to any
Lender or any Governmental Authority for the account of any Lender pursuant to
Section 2.12, or if any Lender is an Affected Lender, then the Borrower may, at
its sole expense and effort, upon notice to such Lender and the Agent, require
such Lender to assign and delegate, without recourse (in accordance with and
subject to the restrictions contained in, and consents required by,
Section 8.07), all of its interests, rights and obligations under this Agreement
and the related Loan Documents to one or more assignees that shall assume such
obligations (which any such assignee may be another Lender (other than an
Affected Lender), if such Lender accepts such assignment), provided that:
(a) the Borrower shall have paid to the Agent the assignment fee specified in
Section 8.07(b);
(b) such Lender shall have received payment of an amount equal to the
outstanding principal amount of its Loans, accrued interest thereon, accrued
fees and all other amounts payable to it hereunder and under the other Loan
Documents (including any amounts under Section 8.04(e)) from the assignee (to
the extent of such outstanding principal and accrued interest and fees) or the
Borrower (in the case of all other amounts);

 

28



--------------------------------------------------------------------------------



 



(c) in the case of any such assignment resulting from a claim for compensation
under Section 2.09 or payments required to be made pursuant to Section 2.12,
such assignment will result in a reduction in such compensation or payments
thereafter; and
(d) such assignment does not conflict with applicable Laws.
A Lender shall not be required to make any such assignment or delegation if,
prior thereto, as a result of a waiver by such Lender or otherwise, the
circumstances entitling the Borrower to require such assignment and delegation
cease to apply.
ARTICLE III
CONDITIONS PRECEDENT
Section 3.01 Conditions Precedent to Effectiveness. This Agreement shall become
effective on and as of the first date (the “Effective Date”) on which the
following conditions precedent have been satisfied:
(a) The Lenders shall have been given such access to the management, records,
books of account, contracts and properties of the Borrower and its Subsidiaries
as they shall have requested.
(b) The Borrower shall have paid all accrued fees and agreed expenses of the
Agent, the Arrangers and the Lenders and the reasonable accrued fees and
expenses of counsel to the Agent that have been invoiced at least one Business
Day prior to the Effective Date.
(c) On the Effective Date, the following statements shall be true and the Agent
shall have received a certificate signed by a duly authorized officer of the
Borrower, dated the Effective Date, stating that:
(i) The representations and warranties contained in Section 4.01 are true and
correct on and as of the Effective Date, both before and after giving effect to
the Initial Borrowing and the application of the proceeds thereof, as though
made on and as of such date; and
(ii) No event has occurred and is continuing, or would result from the Initial
Borrowing or the application of the proceeds thereof, that constitutes a
Default.
(d) The Agent shall have received the Notice of Initial Borrowing pursuant to
Section 2.02.
(e) The Agent shall have received on or before the Effective Date the following,
each dated such day, in form and substance satisfactory to the Agent and the
Lenders:
(i) Receipt by the Agent of executed counterparts of this Agreement properly
executed by a duly authorized officer of the Borrower and by each Lender.

 

29



--------------------------------------------------------------------------------



 



(ii) The Notes, payable to the order of the Lenders to the extent requested by
any Lender pursuant to Section 2.14(a).
(iii) The articles of incorporation of the Borrower certified to be true and
complete as of a recent date by the appropriate governmental authority of the
state or other jurisdiction of its incorporation and certified by a secretary,
assistant secretary or associate secretary of the Borrower to be true and
correct as of the Effective Date.
(iv) The bylaws of the Borrower certified by a secretary, assistant secretary or
associate secretary of the Borrower to be true and correct as of the Effective
Date.
(v) Certified copies of the resolutions of the Board of Directors of the
Borrower approving this Agreement and the Notes, and of all documents evidencing
other necessary corporate action, third party consents and governmental
approvals, if any, with respect to this Agreement and the Notes.
(vi) A certificate of the secretary, assistant secretary or associate secretary
of the Borrower certifying the names and true signatures of the officers of the
Borrower authorized to sign this Agreement and the Notes and the other documents
to be delivered hereunder.
(vii) A certificate as of a recent date from the Borrower’s state of
incorporation evidencing that the Borrower is in good standing in such state.
(viii) A favorable opinion of counsel for the Borrower, in form and substance
reasonably acceptable to the Lenders.
(ix) A written opinion of Hughes Hubbard & Reed LLP, special New York counsel
for the Agent, addressed to the Agent and the Lenders, with respect to the
enforceability of this Agreement and the Notes issued on the Effective Date, in
form and substance reasonably acceptable to the Agent.
Section 3.02 Determinations Under Section 3.01. For purposes of determining
compliance with the conditions specified in Section 3.01 and the satisfaction of
each Lender with respect to letters delivered to it from the Borrower as set
forth in Sections 4.01(a), 4.01(e) and 4.01(f), each Lender that has signed this
Agreement shall be deemed to have consented to, approved or accepted or to be
satisfied with each document or other matter required thereunder to be consented
to or approved by or acceptable or satisfactory to the Lenders unless an officer
of the Agent responsible for the transactions contemplated by this Agreement
shall have received notice from such Lender prior to the date that the Borrower
designates as the proposed Effective Date, specifying its objection thereto. The
Agent shall promptly notify the Lenders and the Borrower of the occurrence of
the Effective Date.

 

30



--------------------------------------------------------------------------------



 



ARTICLE IV
REPRESENTATIONS AND WARRANTIES
Section 4.01 Representations and Warranties of the Borrower. The Borrower
represents and warrants as follows:
(a) Each of the Borrower and each Material Subsidiary: (i) is a corporation or
other entity duly organized and validly existing under the Laws of the
jurisdiction of its incorporation or organization; (ii) has all requisite
corporate or if the Material Subsidiary is not a corporation, other comparable
power necessary to own its assets and carry on its business as presently
conducted; (iii) has all governmental licenses, authorizations, consents and
approvals necessary to own its assets and carry on its business as presently
conducted, if the failure to have any such license, authorization, consent or
approval is reasonably likely to have a Material Adverse Effect and except as
disclosed to the Agent in the SEC Reports or by means of a letter from the
Borrower to the Lenders (such letter, if any, to be delivered to the Agent for
prompt distribution to the Lenders) delivered prior to the execution and
delivery of this Agreement (which, in each case, shall be satisfactory to each
Lender in its sole discretion) and except that (A) APS from time to time may
make minor extensions of its lines, plants, services or systems prior to the
time a related franchise, certificate of convenience and necessity, license or
permit is procured, (B) from time to time communities served by APS may become
incorporated and considerable time may elapse before such a franchise is
procured, (C) certain such franchises may have expired prior to the
renegotiation thereof, (D) certain minor defects and exceptions may exist which,
individually and in the aggregate, are not material and (E) certain franchises,
certificates, licenses and permits may not be specific as to their geographical
scope); and (iv) is qualified to do business in all jurisdictions in which the
nature of the business conducted by it makes such qualification necessary and
where failure so to qualify is reasonably likely to have a Material Adverse
Effect.
(b) The execution, delivery and performance by the Borrower of this Agreement
and the other Loan Documents, and the consummation of the transactions
contemplated hereby, are within the Borrower’s corporate powers, have been duly
authorized by all necessary corporate action, and do not (i) contravene the
Borrower’s articles of incorporation or by-laws, (ii) contravene any Law,
decree, writ, injunction or determination of any Governmental Authority, in each
case applicable to or binding upon the Borrower or any of its properties,
(iii) contravene any contractual restriction binding on or affecting the
Borrower or (iv) cause the creation or imposition of any Lien upon the assets of
the Borrower or any Material Subsidiary, except for Liens created under this
Agreement and except where such contravention or creation or imposition of such
Lien is not reasonably likely to have a Material Adverse Effect.
(c) No authorization or approval or other action by, and no notice to or filing
with, any Governmental Authority is required for the due execution, delivery and
performance by the Borrower of this Agreement or the Notes to be delivered by
it.
(d) This Agreement has been, and each of the other Loan Documents upon execution
and delivery will have been, duly executed and delivered by the Borrower. This
Agreement is, and each of the other Loan Documents upon execution and delivery
will be, the legal, valid and binding obligation of the Borrower enforceable
against the Borrower in accordance with their respective terms, subject,
however, to the application by a court of general principles of equity and to
the effect of any applicable bankruptcy, insolvency, reorganization, moratorium
or similar Laws affecting creditors’ rights generally.

 

31



--------------------------------------------------------------------------------



 



(e) The Consolidated balance sheet of the Borrower as of December 31, 2010, and
the related Consolidated statements of income and cash flows of the Borrower for
the fiscal year then ended, accompanied by an opinion thereon of Deloitte &
Touche LLP, independent registered public accountants, copies of which have been
furnished to the Agent, fairly present in all material respects the Consolidated
financial condition of the Borrower as at such date and the Consolidated results
of the operations of the Borrower for the fiscal year ended on such date, all in
accordance with GAAP (except as disclosed therein). Except as disclosed to the
Agent in the SEC Reports or by means of a letter from the Borrower to the
Lenders (such letter, if any, to be delivered to the Agent for prompt
distribution to the Lenders) delivered prior to the execution and delivery of
this Agreement (which, in each case, shall be satisfactory to each Lender in its
sole discretion), since December 31, 2010, there has been no Material Adverse
Effect.
(f) There is no pending or, to the knowledge of an Authorized Officer of the
Borrower, threatened action, suit, investigation, litigation or proceeding,
including, without limitation, any Environmental Action, affecting the Borrower
or any of its Subsidiaries before any court, governmental agency or arbitrator
that (i) purports to affect the legality, validity or enforceability of this
Agreement or any other Loan Document or the consummation of the transactions
contemplated hereby or (ii) would be reasonably likely to have a Material
Adverse Effect (except as disclosed to the Agent in the SEC Reports or by means
of a letter from the Borrower to the Lenders (such letter, if any, to be
delivered to the Agent for prompt distribution to the Lenders) delivered prior
to the execution and delivery of this Agreement (which, in each case, shall be
satisfactory to each Lender in its sole discretion)), and there has been no
adverse change in the status, or financial effect on the Borrower or any of its
Subsidiaries, of such disclosed litigation that would be reasonably likely to
have a Material Adverse Effect.
(g) No proceeds of any Loan will be used to acquire any equity security not
issued by the Borrower of a class that is registered pursuant to Section 12 of
the Securities Exchange Act of 1934.
(h) The Borrower is not engaged in the business of extending credit for the
purpose of purchasing or carrying margin stock (within the meaning of
Regulation U issued by the Board of Governors of the Federal Reserve System),
and no proceeds of any Loan will be used to purchase or carry any margin stock
or to extend credit to others for the purpose of purchasing or carrying any
margin stock, in any case in violation of Regulation U.
(i) The Borrower and its Material Subsidiaries have filed all United States of
America Federal income tax returns and all other material tax returns which are
required to be filed by them and have paid all taxes due pursuant to such
returns or pursuant to any assessment received by the Borrower or any of its
Material Subsidiaries, except to the extent that (i) such taxes are being
contested in good faith and by appropriate proceedings and that appropriate
reserves for the payment thereof have been maintained by the Borrower and its
Material Subsidiaries in accordance with GAAP or (ii) the failure to make such
filings or such payments is not reasonably likely to have a Material Adverse
Effect. The charges, accruals and reserves on the books of the Borrower and its
Material Subsidiaries as set forth in the most recent financial statements of
the Borrower delivered to the Agent pursuant to Section 4.01(e) or Section
5.01(h)(i) or (ii) hereof in respect of taxes and other governmental charges
are, in the opinion of the Borrower, adequate.

 

32



--------------------------------------------------------------------------------



 



(j) Set forth on Schedule 4.01(j) hereto (as such schedule may be modified from
time to time by the Borrower by written notice to the Agent) is a complete and
accurate list of all the Material Subsidiaries of the Borrower.
(k) Set forth on Schedule 4.01(k) hereto is a complete and accurate list
identifying any Indebtedness of the Borrower outstanding in a principal amount
equal to or exceeding $5,000,000 and which is not described in the financial
statements referred to in Section 4.01(e).
(l) The Borrower is not an “investment company”, or a company “controlled” by an
“investment company”, within the meaning of the Investment Company Act of 1940,
as amended.
(m) No report, certificate or other written information furnished by the
Borrower or any of its Subsidiaries to the Agent, any Arranger or any Lender in
connection with the transactions contemplated hereby and the negotiation of this
Agreement or delivered hereunder or any other Loan Document (as modified or
supplemented by other information so furnished) at the time so furnished, when
taken together as a whole with all such written information so furnished,
contains an untrue statement of a material fact or omits to state a material
fact necessary in order to make the statements therein, in the light of the
circumstances under which they were made, not misleading, except as would not
reasonably be expected to result in a Material Adverse Effect; provided that
with respect to any projected financial information, forecasts, estimates or
forward-looking information, the Borrower represents only that such information
and materials have been prepared in good faith on the basis of assumptions
believed to be reasonable at the time of preparation of such forecasts, and no
representation or warranty is made as to the actual attainability of any such
projections, forecasts, estimates or forward-looking information.
ARTICLE V
COVENANTS OF THE BORROWER
Section 5.01 Affirmative Covenants. So long as any Loan or any other Obligations
shall remain unpaid, the Borrower shall:
(a) Compliance with Laws, Etc. (i) Comply, and cause each of its Material
Subsidiaries to comply, in all material respects, with all applicable Laws of
Governmental Authorities, such compliance to include, without limitation,
compliance with ERISA and Environmental Laws, unless the failure to so comply is
not reasonably likely to have a Material Adverse Effect and (ii) comply at all
times with all Laws, orders, decrees, writs, injunctions or determinations of
any Governmental Authority relating to the incurrence or maintenance of
Indebtedness by the Borrower, unless the failure to so comply is not reasonably
likely to have a Material Adverse Effect.

 

33



--------------------------------------------------------------------------------



 



(b) Payment of Taxes, Etc. Pay and discharge, and cause each of its Material
Subsidiaries to pay and discharge, before the same shall become delinquent, all
taxes, assessments and governmental charges or levies imposed upon it or upon
its property; provided, however, that neither the Borrower nor any of its
Material Subsidiaries shall be required to pay or discharge any such tax,
assessment, charge or levy (i) that is being contested in good faith and by
proper proceedings and as to which appropriate reserves are being maintained in
accordance with GAAP or (ii) if the failure to pay such tax, assessment, charge
or levy is not reasonably likely to have a Material Adverse Effect.
(c) Maintenance of Insurance. Maintain, and cause each of its Material
Subsidiaries to maintain, insurance with responsible and reputable insurance
companies or associations in such amounts and covering such risks as is usually
carried by companies engaged in similar businesses and owning similar properties
in the same general areas in which the Borrower or such Material Subsidiary
operates; provided, however, that the Borrower and its Subsidiaries may
self-insure to the same extent as other companies engaged in similar businesses
and owning similar properties in the same general areas in which the Borrower or
such Subsidiary operates and to the extent consistent with prudent business
practice.
(d) Preservation of Corporate Existence, Etc. Preserve and maintain, and cause
each of its Material Subsidiaries to preserve and maintain, its corporate
existence, rights (charter and statutory) and franchises (other than
“franchises” as described in Arizona Revised Statutes, Section 40-283 or any
successor provision) reasonably necessary in the normal conduct of its business,
if the failure to maintain such rights or privileges is reasonably likely to
have a Material Adverse Effect, and, in the case of APS, will cause APS to use
its commercially reasonable efforts to preserve and maintain such franchises
reasonably necessary in the normal conduct of its business, except that (i) APS
from time to time may make minor extensions of its lines, plants, services or
systems prior to the time a related franchise, certificate of convenience and
necessity, license or permit is procured, (ii) from time to time communities
served by APS may become incorporated and considerable time may elapse before
such a franchise is procured, (iii) certain such franchises may have expired
prior to the renegotiation thereof, (iv) certain minor defects and exceptions
may exist which, individually and in the aggregate, are not material and (v)
certain franchises, certificates, licenses and permits may not be specific as to
their geographical scope; provided, however, that the Borrower and its
Subsidiaries may consummate any merger or consolidation permitted under
Section 5.02(b).
(e) Visitation Rights. At any reasonable time and from time to time, permit and
cause each of its Subsidiaries to permit the Agent or any of the Lenders or any
agents or representatives thereof, to examine and make copies of and abstracts
from the records and books of account of, and visit the properties of, the
Borrower and any of its Subsidiaries, and to discuss the affairs, finances and
accounts of the Borrower and any of its Subsidiaries with any of their officers
or directors; provided, however, that the Borrower and its Subsidiaries reserve
the right to restrict access to any of its properties in accordance with
reasonably adopted procedures relating to safety and security; and provided
further that the costs and expenses incurred by such Lender or its agents or
representatives in connection with any such examinations, copies, abstracts,
visits or discussions shall be, upon the occurrence and during the continuation
of a Default, for the account of the Borrower and, in all other circumstances,
for the account of such Lender.

 

34



--------------------------------------------------------------------------------



 



(f) Keeping of Books. Keep, and cause each of its Material Subsidiaries to keep,
proper books of record and account, in which full and correct entries shall be
made of all financial transactions and the assets and business of the Borrower
and each such Subsidiary in a manner that permits the preparation of financial
statements in accordance with GAAP.
(g) Maintenance of Properties, Etc. Keep, and cause each Material Subsidiary to
keep, all property useful and necessary in its business in good working order
and condition (ordinary wear and tear excepted), if the failure to do so is
reasonably likely to have a Material Adverse Effect, it being understood that
this covenant relates only to the working order and condition of such properties
and shall not be construed as a covenant not to dispose of properties.
(h) Reporting Requirements. Furnish to the Agent:
(i) as soon as available and in any event within 50 days after the end of each
of the first three fiscal quarters of each fiscal year of the Borrower, (A) for
each such fiscal quarter of the Borrower, statements of income and cash flows of
the Borrower and its Consolidated Subsidiaries for such fiscal quarter setting
forth in each case in comparative form the corresponding figures for the
corresponding fiscal quarter in the preceding fiscal year and (B) for the period
commencing at the end of the previous fiscal year and ending with the end of
each fiscal quarter, statements of income and cash flows of the Borrower and its
Consolidated Subsidiaries for such period setting forth in each case in
comparative form the corresponding figures for the corresponding period in the
preceding fiscal year; provided that so long as the Borrower remains subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended,
the Borrower may provide, in satisfaction of the requirements of this first
sentence of this Section 5.01(h)(i), its report on Form 10-Q for such fiscal
quarter. Each set of financial statements provided under this Section 5.01(h)(i)
shall be accompanied by a certificate of an Authorized Officer, which
certificate shall state that said financial statements fairly present in all
material respects the financial condition and results of operations of the
Borrower and its Consolidated Subsidiaries in accordance with GAAP (except as
disclosed therein) as at the end of, and for, such period (subject to normal
year-end audit adjustments) and shall set forth reasonably detailed calculations
demonstrating compliance with Section 5.03;
(ii) as soon as available and in any event within 90 days after the end of each
fiscal year of the Borrower, statements of income and cash flows of the Borrower
and its Consolidated Subsidiaries for such year and the related balance sheet of
the Borrower and its Consolidated Subsidiaries as at the end of such year,
setting forth in each case in comparative form the corresponding figures for the
preceding fiscal year; provided that, so long as the Borrower remains subject to
the reporting requirements of the Securities Exchange Act of 1934, as amended,
the Borrower may provide, in satisfaction of the requirements of this first
sentence of this Section 5.01(h)(ii), its report on Form 10-K for such fiscal
year. Each set of financial statements provided pursuant to this Section
5.01(h)(ii) shall be accompanied by (A) an opinion thereon of independent
certified public accountants of recognized national standing, which opinion
shall state that said financial statements fairly present in all material
respects the financial condition and results of operations of the Borrower and
its Consolidated Subsidiaries as at the end of, and for, such fiscal year, in
accordance with GAAP (except as disclosed therein) and (B) a certificate of an
Authorized Officer, which certificate shall set forth reasonably detailed
calculations demonstrating compliance with Section 5.03;

 

35



--------------------------------------------------------------------------------



 



(iii) as soon as possible and in any event within five days after any Authorized
Officer of the Borrower knows of the occurrence of each Default continuing on
the date of such statement, a statement of an Authorized Officer of the Borrower
setting forth details of such Default and the action that the Borrower has taken
and proposes to take with respect thereto;
(iv) promptly after the sending or filing thereof, copies of all reports and
registration statements (other than exhibits thereto and registration statements
on Form S-8 or its equivalent) that the Borrower or any Subsidiary files with
the Securities and Exchange Commission;
(v) promptly after an Authorized Officer becomes aware of the commencement
thereof, notice of all actions and proceedings before any court, governmental
agency or arbitrator affecting the Borrower or any of its Subsidiaries of the
type described in Section 4.01(f), except, with respect to any matter referred
to in Section 4.01(f)(ii), to the extent disclosed in a report on Form 8-K, Form
10-Q or Form 10-K of the Borrower;
(vi) promptly after an Authorized Officer becomes aware of the occurrence
thereof, notice of any change by Moody’s or S&P of its respective Public Debt
Rating or of the cessation (or subsequent commencement) by Moody’s or S&P of
publication of its respective Public Debt Rating;
(vii) promptly after the occurrence thereof, notice of the occurrence of any
ERISA Event, together with (x) a written statement of an Authorized Officer of
the Borrower specifying the details of such ERISA Event and the action that the
Borrower has taken and proposes to take with respect thereto, (y) a copy of any
notice with respect to such ERISA Event that may be required to be filed with
the PBGC and (z) a copy of any notice delivered by the PBGC to the Borrower or
an ERISA Affiliate with respect to such ERISA Event; and
(viii) such other information respecting the Borrower or any of its Subsidiaries
as any Lender through the Agent may from time to time reasonably request.
Information required to be delivered pursuant to Sections 5.01(h)(i), (ii) and
(iv) above shall be deemed to have been delivered on the date on which the
Borrower provides notice to the Agent that such information has been posted on
the Borrower’s website on the Internet at www.pinnaclewest.com, at
sec.gov/edaux/searches.htm or at another website identified in such notice and
accessible by the Lenders without charge; provided that (i) such notice may be
included in a certificate delivered pursuant to Section 5.01(h)(i) or (ii) and
(ii) the Borrower shall deliver paper copies of the information referred to in
Section 5.01(h)(i), (ii), and (iv) to any Lender which requests such delivery.

 

36



--------------------------------------------------------------------------------



 



(i) Change in Nature of Business. Conduct directly or through its Subsidiaries
the same general type of business conducted by the Borrower and its Material
Subsidiaries on the date hereof.
(j) Ownership of APS. Except to the extent permitted under Section 5.02(b), at
all times continue to own directly or indirectly at least 80% of the outstanding
capital stock of APS.
Section 5.02 Negative Covenants. So long as Loan or any other Obligations shall
remain unpaid, the Borrower shall not:
(a) Liens, Etc. Directly or indirectly create, incur, assume or permit to exist
any Lien securing Indebtedness for borrowed money on or with respect to any
property or asset (including, without limitation, the capital stock of APS) of
the Borrower, whether now owned or held or hereafter acquired (unless it makes,
or causes to be made, effective provision whereby the Obligations will be
equally and ratably secured with any and all other obligations thereby secured
so long as such other Indebtedness shall be so secured, such security to be
pursuant to an agreement reasonably satisfactory to the Required Lenders);
provided, however, that this Section 5.02(a) shall not apply to Liens securing
Indebtedness for borrowed money (other than Indebtedness for borrowed money
secured by the capital stock of APS) which do not in the aggregate exceed at any
time outstanding the principal amount of $50,000,000.
(b) Mergers, Etc. Merge or consolidate with or into any Person, or permit any of
its Material Subsidiaries to do so, except that (i) any Material Subsidiary of
the Borrower may merge or consolidate with or into any other Material Subsidiary
of the Borrower, (ii) any Subsidiary of the Borrower may merge into the Borrower
or any Material Subsidiary of the Borrower and (iii) the Borrower or any
Material Subsidiary may merge with any other Person so long as the Borrower or
such Material Subsidiary is the surviving corporation, provided, in each case,
that no Default shall have occurred and be continuing at the time of such
proposed transaction or would result therefrom.
(c) Sales, Etc. of Assets. Sell, lease, transfer or otherwise dispose of, or
permit any of its Material Subsidiaries to sell, lease, transfer or otherwise
dispose of, any assets, or grant any option or other right to purchase, lease or
otherwise acquire any assets to any Person other than the Borrower or any
Subsidiary of the Borrower, except (i) dispositions in the ordinary course of
business, including, without limitation, sales or other dispositions of
electricity and related and ancillary services, other commodities, emissions
credits and similar mechanisms for reducing pollution, and damaged, obsolete,
worn out or surplus property no longer required or useful in the business or
operations of the Borrower or any of its Subsidiaries, (ii) sale or other
disposition of patents, copyrights, trademarks or other intellectual property
that are, in the Borrower’s reasonable judgment, no longer economically
practicable to maintain or necessary in the conduct of the business of the
Borrower or its Subsidiaries and any license or sublicense of intellectual
property that does not interfere with the business of the Borrower or any
Material Subsidiary, (iii) in a transaction authorized by subsection (b) of this
Section, (iv) individual dispositions occurring in the ordinary course of
business which involve assets with a book value not exceeding $5,000,000,
(v) sales, leases, transfers or other dispositions of assets during the term of
this Agreement having an aggregate book value not to exceed 30% of the total of
all assets properly appearing on the most recent balance sheet of the Borrower
provided pursuant to Section 4.01(e) or 5.01(h)(ii) hereof, (vi) at any time
following the consummation of the Four Corners Acquisition and the closure by
APS of Units 1, 2 and 3 of the Four Corners Power Plant near Farmington, New
Mexico, as described in the SEC Reports, disposition of all or any portion of
APS’ interests in such Units 1, 2 and 3, and (vii) any Lien permitted under
Section 5.02(a).

 

37



--------------------------------------------------------------------------------



 



Section 5.03 Financial Covenant. So long as any Loan or any other Obligations
shall remain unpaid, the Borrower will maintain a ratio of (a) Consolidated
Indebtedness to (b) the sum of Consolidated Indebtedness plus Consolidated Net
Worth of not greater than 0.65 to 1.
ARTICLE VI
EVENTS OF DEFAULT
Section 6.01 Events of Default. If any of the following events (“Events of
Default”) shall occur and be continuing:
(a) The Borrower shall fail to pay when due (i) any principal of any Loan or
(ii) any interest on any Loan or any fees or other amounts payable under this
Agreement or any other Loan Documents, and (in the case of this clause
(ii) only) such failure shall continue for a period of three Business Days; or
(b) Any representation or warranty made by the Borrower herein or by the
Borrower (or any of its officers) in any certificate or other document delivered
in connection with this Agreement or any other Loan Document shall prove to have
been incorrect in any material respect when made or deemed made or furnished; or
(c) (i) The Borrower shall fail to perform or observe any term, covenant or
agreement contained in Section 5.01(d) (as to the corporate existence of the
Borrower), Section 5.01(h)(iii), Section 5.01(h)(vi), Section 5.01(j),
Section 5.02 or Section 5.03; or (ii) the Borrower shall fail to perform or
observe any term, covenant or agreement contained in Section 5.01(e) if such
failure shall remain unremedied for 15 days after written notice thereof shall
have been given to the Borrower by the Agent or any Lender; or (iii) the
Borrower shall fail to perform or observe any other term, covenant or agreement
contained in this Agreement or any other Loan Document on its part to be
performed or observed if such failure shall remain unremedied for 30 days after
written notice thereof shall have been given to the Borrower by the Agent or any
Lender; or
(d) (i) The Borrower or any of its Material Subsidiaries shall fail to pay
(A) any principal of or premium or interest on any Indebtedness that is
outstanding in a principal amount of at least $35,000,000 in the aggregate (but
excluding Indebtedness outstanding hereunder), or (B) an amount, or post
collateral as contractually required in an amount, of at least $35,000,000 in
respect of any Hedge Agreement, of the Borrower or such Material Subsidiary (as
the case may be), in each case, when the same becomes due and payable (whether
by scheduled maturity, required prepayment, acceleration, demand or otherwise),
and such failure shall continue after the applicable grace period, if any,
specified in the agreement or instrument relating to such Indebtedness or Hedge
Agreement; or (ii) any event of default shall exist under any agreement or
instrument relating to any such Indebtedness and shall continue after the
applicable grace period, if any, specified in such agreement or instrument, if
the effect of such event is to accelerate, or to permit the acceleration of, the
maturity of such Indebtedness; or

 

38



--------------------------------------------------------------------------------



 



(e) The Borrower or any of its Material Subsidiaries shall fail to pay any
principal of or premium or interest in respect of any operating lease in respect
of which the payment obligations of the Borrower have a present value of at
least $35,000,000, when the same becomes due and payable (whether by scheduled
maturity, required prepayment, acceleration, demand or otherwise), and such
failure shall continue after the applicable grace period, if any, specified in
such operating lease, if the effect of such failure is to terminate, or to
permit the termination of, such operating lease; or
(f) The Borrower or any of its Material Subsidiaries shall generally not pay its
debts as such debts become due, or shall admit in writing its inability to pay
its debts generally, or shall make a general assignment for the benefit of
creditors; or any proceeding shall be instituted by or against the Borrower or
any of its Material Subsidiaries seeking to adjudicate it a bankrupt or
insolvent, or seeking liquidation, winding up, reorganization, arrangement,
adjustment, protection, relief, or composition of it or its debts under any
Debtor Relief Law, or seeking the entry of an order for relief or the
appointment of a receiver, trustee, custodian or other similar official for it
or for any substantial part of its property and, in the case of any such
proceeding instituted against it (but not instituted by it), either such
proceeding shall remain undismissed or unstayed for a period of 60 days, or any
of the actions sought in such proceeding (including, without limitation, the
entry of an order for relief against, or the appointment of a receiver, trustee,
custodian or other similar official for, it or for any substantial part of its
property) shall occur; or the Borrower or any of its Material Subsidiaries shall
take any corporate action to authorize any of the actions set forth above in
this subsection (f); or
(g) Judgments or orders for the payment of money that exceed any applicable
insurance coverage (the insurer of which shall be rated at least “A” by A.M.
Best Company) by more than $35,000,000 in the aggregate shall be rendered
against the Borrower or any Material Subsidiary and such judgments or orders
shall continue unsatisfied or unstayed for a period of 45 days; or
(h) (i) Any “person” or “group” (as such terms are used in Sections 13(d) and
14(d) of the Securities Exchange Act of 1934, but excluding any employee benefit
plan of such person or its subsidiaries, and any person or entity acting in its
capacity as trustee, agent or other fiduciary or administrator of any such plan)
becomes the “beneficial owner” (as defined in Rules 13d-3 and 13d-5 under the
Securities Exchange Act of 1934), directly or indirectly, of 30% or more of the
equity securities of the Borrower entitled to vote for members of the board of
directors of the Borrower; or (ii) during any period of 24 consecutive months, a
majority of the members of the board of directors of the Borrower cease (other
than due to death or disability) to be composed of individuals (A) who were
members of that board on the first day of such period, (B) whose election or
nomination to that board was approved by individuals referred to in clause
(A) above constituting at the time of such election or nomination at least a
majority of that board or (C) whose election or nomination to that board was
approved by individuals referred to in clauses (A) and (B) above constituting at
the time of such election or nomination at least a majority of that board; or

 

39



--------------------------------------------------------------------------------



 



(i) (i) An ERISA Event occurs with respect to a Pension Plan or Multiemployer
Plan which has resulted or could reasonably be expected to result in liability
of the Borrower under Title IV of ERISA to the Pension Plan, Multiemployer Plan
or the PBGC in an aggregate amount in excess of $35,000,000; or (ii) the
Borrower or any ERISA Affiliate fails to pay when due, after the expiration of
any applicable grace period, any installment payment with respect to its
withdrawal liability under Section 4201 of ERISA under a Multiemployer Plan in
an aggregate amount in excess of $35,000,000;
then, and in any such event, the Agent shall at the request, or may with the
consent, of the Required Lenders, by notice to the Borrower, (i) declare the
Loans, all interest thereon and all other amounts payable under this Agreement
to be forthwith due and payable, whereupon the Loans, all such interest and all
such amounts shall become and be forthwith due and payable, without presentment,
demand, protest or further notice of any kind, all of which are hereby expressly
waived by the Borrower; provided, however, that in the event of an actual or
deemed entry of an order for relief with respect to the Borrower under the
Bankruptcy Code of the United States of America, the Loans, all such interest
and all such amounts shall automatically become and be due and payable, without
presentment, demand, protest or any notice of any kind, all of which are hereby
expressly waived by the Borrower, and (ii) exercise all rights and remedies
available to it under this Agreement, the other Loan Documents and applicable
Law.
ARTICLE VII
THE AGENT
Section 7.01 Appointment and Authority. Each of the Lenders hereby irrevocably
appoints Union Bank to act on its behalf as the Agent hereunder and under the
other Loan Documents and authorizes the Agent to take such actions on its behalf
and to exercise such powers as are delegated to the Agent by the terms hereof or
thereof, together with such actions and powers as are reasonably incidental
thereto. Except as set forth in Section 7.06, the provisions of this Article are
solely for the benefit of the Agent and the Lenders, and neither the Borrower
nor any of its Affiliates shall have rights as a third party beneficiary of any
of such provisions.
Section 7.02 Rights as a Lender. The Person serving as the Agent hereunder shall
have the same rights and powers in its capacity as a Lender as any other Lender
and may exercise the same as though it were not the Agent and the term “Lender”
or “Lenders” shall, unless otherwise expressly indicated or unless the context
otherwise requires, include the Person serving as the Agent hereunder in its
individual capacity. Such Person and its Affiliates may accept deposits from,
lend money to, act as the financial advisor or in any other advisory capacity
for and generally engage in any kind of business with the Borrower or any
Subsidiary or other Affiliate thereof as if such Person were not the Agent
hereunder and without any duty to account therefor to the Lenders.

 

40



--------------------------------------------------------------------------------



 



Section 7.03 Exculpatory Provisions. The Agent shall not have any duties or
obligations except those expressly set forth herein and in the other Loan
Documents. Without limiting the generality of the foregoing, the Agent:
(a) shall not be subject to any fiduciary or other implied duties, regardless of
whether a Default has occurred and is continuing;
(b) shall not have any duty to take any discretionary action or exercise any
discretionary powers, except discretionary rights and powers expressly
contemplated hereby or by the other Loan Documents that the Agent is required to
exercise as directed in writing by the Required Lenders (or such other number or
percentage of the Lenders as shall be expressly provided for herein), provided
that the Agent shall not be required to take any action that, in its opinion or
the opinion of its counsel, may expose the Agent to liability or that is
contrary to any Loan Document or applicable Law; and
(c) shall not, except as expressly set forth herein and in the other Loan
Documents, have any duty to disclose, and shall not be liable for the failure to
disclose, any information relating to the Borrower or any of its Affiliates that
is communicated to or obtained by the Person serving as the Agent or any of its
Affiliates in any capacity.
The Agent shall not be liable for any action taken or not taken by it (i) with
the consent or at the request of the Required Lenders (or such other number or
percentage of the Lenders as shall be necessary, or as the Agent shall believe
in good faith shall be necessary, under the circumstances as provided in
Section 6.01 and Section 8.01) or (ii) in the absence of its own gross
negligence or willful misconduct. The Agent shall be deemed not to have
knowledge of any Default unless and until notice describing such Default is
given to the Agent by the Borrower or a Lender.
The Agent shall not be responsible for or have any duty to ascertain or inquire
into (i) any statement, warranty or representation made in or in connection with
this Agreement or any other Loan Document, (ii) the contents of any certificate,
report or other document delivered hereunder or thereunder or in connection
herewith or therewith, (iii) the performance or observance of any of the
covenants, agreements or other terms or conditions set forth herein or therein
or the occurrence of any Default, (iv) the validity, enforceability,
effectiveness or genuineness of this Agreement, any other Loan Document or any
other agreement, instrument or document or (v) the satisfaction of any condition
set forth in Article III or elsewhere herein, other than to confirm receipt of
items expressly required to be delivered to the Agent.
Section 7.04 Reliance by Agent. The Agent shall be entitled to rely upon, and
shall not incur any liability for relying upon, any notice, request,
certificate, consent, statement, instrument, document or other writing
(including any electronic message, internet or intranet website posting or other
distribution) believed by it to be genuine and to have been signed, sent or
otherwise authenticated by the proper Person. The Agent also may rely upon any
statement made to it orally or by telephone and believed by it to have been made
by the proper Person, and shall not incur any liability for relying thereon. In
determining compliance with any condition hereunder to the making of any Loan
that by its terms must be fulfilled to the satisfaction of a Lender, the Agent
may presume that such condition is satisfactory to such Lender unless the Agent
shall have received notice to the contrary from such Lender prior to the making
of such Loan. The Agent may consult with legal counsel (who may be counsel for
the Borrower), independent accountants and other experts selected by it, and
shall not be liable for any action taken or not taken by it in good faith in
accordance with the advice of any such counsel, accountants or experts.

 

41



--------------------------------------------------------------------------------



 



Section 7.05 Delegation of Duties. The Agent may perform any and all of its
duties and exercise its rights and powers hereunder or under any other Loan
Document by or through any one or more sub-agents appointed by the Agent. The
Agent and any such sub-agent may perform any and all of its duties and exercise
its rights and powers by or through their respective Related Parties. The
exculpatory provisions of this Article shall apply to any such sub-agent and to
the Related Parties of the Agent and any such sub-agent, and shall apply to
their respective activities in connection with the syndication of the credit
facilities provided for herein as well as activities as Agent.
Section 7.06 Resignation of Agent. The Agent may at any time give notice of its
resignation to the Lenders and the Borrower. Upon receipt of any such notice of
resignation, the Required Lenders shall have the right, with the consent of the
Borrower so long as no Event of Default has occurred and is continuing, to
appoint a successor, which shall be a bank with an office in the United States
of America, or an Affiliate of any such bank with an office in the United States
of America. If no such successor shall have been so appointed by the Required
Lenders and shall have accepted such appointment within 45 days after the
retiring Agent gives notice of its resignation, then the retiring Agent may, on
behalf of the Lenders, appoint a successor Agent meeting the qualifications set
forth above; provided that if the Agent shall notify the Borrower and the
Lenders that no qualifying Person has accepted such appointment, then such
resignation shall nonetheless become effective in accordance with such notice
and (1) the retiring Agent shall be discharged from its duties and obligations
hereunder and under the other Loan Documents (except that in the case of any
collateral security held by the Agent on behalf of the Lenders under any of the
Loan Documents, the retiring Agent shall continue to hold such collateral
security until such time as a successor Agent is appointed) and (2) all
payments, communications and determinations provided to be made by, to or
through the Agent shall instead be made by or to each Lender directly, until
such time as the Required Lenders appoint a successor Agent as provided for
above in this Section. Upon the acceptance of a successor’s appointment as Agent
hereunder, such successor shall succeed to and become vested with all of the
rights, powers, privileges and duties of the retiring (or retired) Agent, and
the retiring Agent shall be discharged from all of its duties and obligations
hereunder or under the other Loan Documents (if not already discharged therefrom
as provided above in this Section). The fees payable by the Borrower to a
successor Agent shall be as agreed between the Borrower and such successor.
After the retiring Agent’s resignation hereunder and under the other Loan
Documents, the provisions of this Article and Section 8.04 shall continue in
effect for the benefit of such retiring Agent, its sub-agents and their
respective Related Parties in respect of any actions taken or omitted to be
taken by any of them while the retiring Agent was acting as Agent.
Section 7.07 Non-Reliance on Agent and Other Lenders. Each Lender acknowledges
that it has, independently and without reliance upon the Agent or any other
Lender or any of their Related Parties and based on such documents and
information as it has deemed appropriate, made its own credit analysis and
decision to enter into this Agreement. Each Lender also acknowledges that it
will, independently and without reliance upon the Agent or any other Lender or
any of their Related Parties and based on such documents and information as it
shall from time to time deem appropriate, continue to make its own decisions in
taking or not taking action under or based upon this Agreement, any other Loan
Document or any related agreement or any document furnished hereunder or
thereunder.

 

42



--------------------------------------------------------------------------------



 



Section 7.08 No Other Duties, Etc. Anything herein to the contrary
notwithstanding, none of the Arrangers, the Syndication Agent, the Documentation
Agent, the Joint Bookrunners or any other agents listed on the cover page hereof
shall have any powers, duties or responsibilities under this Agreement or any of
the other Loan Documents, except in its capacity, as applicable, as the Agent or
a Lender hereunder.
ARTICLE VIII
MISCELLANEOUS
Section 8.01 Amendments, Etc. No amendment or waiver of any provision of this
Agreement or any other Loan Document, nor consent to any departure by the
Borrower therefrom, shall in any event be effective unless the same shall be in
writing and signed by the Required Lenders, and then such waiver or consent
shall be effective only in the specific instance and for the specific purpose
for which given; provided, however, that no amendment, waiver or consent shall
(a) unless agreed to by each Lender directly affected thereby, (i) reduce or
forgive the principal amount of any Loan, reduce the rate of or forgive any
interest thereon (provided that only the consent of the Required Lenders shall
be required to waive the applicability of any post-default increase in interest
rates), or reduce or forgive any fees hereunder (other than fees payable to the
Agent or the Arrangers for their own respective accounts), (ii) extend the final
scheduled maturity date or any other scheduled date for the payment of any
principal of or interest on any Loan, or extend the time of payment of any fees
hereunder (other than fees payable to the Agent or the Arrangers for their own
respective accounts), or (iii) increase any Commitment of any such Lender over
the amount thereof in effect or extend the maturity thereof (it being understood
that a waiver of any Default, if agreed to by the Required Lenders or all
Lenders (as may be required hereunder with respect to such waiver), shall not
constitute such an increase);
(b) unless agreed to by all of the Lenders, (i) reduce the percentage of the
aggregate Commitments or of the aggregate unpaid principal amount of the Loans,
or the number or percentage of Lenders, that shall be required for the Lenders
or any of them to take or approve, or direct the Agent to take, any action
hereunder or under any other Loan Document (including as set forth in the
definition of “Required Lenders”), (ii) change any other provision of this
Agreement or any of the other Loan Documents requiring, by its terms, the
consent or approval of all the Lenders for any amendment, modification, waiver,
discharge or termination thereof or any consent to any departure by the Borrower
therefrom, or (iii) change or waive any provision of Section 2.13, any other
provision of this Agreement or any other Loan Document requiring pro rata
treatment of any Lenders, or this Section 8.01 or Section 2.17(b); and

 

43



--------------------------------------------------------------------------------



 



(c) unless agreed to by the Agent in addition to the Lenders required as
provided hereinabove to take such action, affect the respective rights or
obligations of the Agent hereunder or under any of the other Loan Documents.
Section 8.02 Notices, Etc.
(a) All notices and other communications provided for hereunder shall be either
(x) in writing (including facsimile communication) and mailed, faxed or
delivered or (y) delivered, furnished, distributed or made available as and to
the extent set forth in Sections 8.02(b) and (c), if to the Borrower, at the
address specified on Schedule 8.02; if to any Lender, at its Domestic Lending
Office; and if to the Agent, at the address specified on Schedule 8.02; or, as
to the Borrower or the Agent, at such other address as shall be designated by
such party in a written notice to the other parties and, as to each other party,
at such other address as shall be designated by such party in a written notice
to the Borrower and the Agent. All such notices and communications shall, when
mailed or faxed, be effective when deposited in the mails or faxed,
respectively, except that notices and communications to the Agent pursuant to
Article II, III or VII shall not be effective until received by the Agent.
Delivery by facsimile of an executed counterpart of any amendment or waiver of
any provision of this Agreement or the Notes or of any Exhibit hereto to be
executed and delivered hereunder shall be effective as delivery of a manually
executed counterpart thereof. Notices delivered through electronic
communications to the extent provided in subsection (b) below, shall be
effective as provided in such subsection (b). Upon request of the Borrower, the
Agent will provide to the Borrower (i) copies of each Administrative
Questionnaire or (ii) the address of each Lender.
(b) Notices and other communications to the Lenders and the Agent hereunder may
be delivered or furnished by electronic communication (including e-mail and
Internet or intranet websites) pursuant to procedures approved by the Agent and
agreed to by the Borrower, provided that the foregoing shall not apply to
notices to any Lender pursuant to Article II if such Lender has notified the
Agent and the Borrower that it is incapable of receiving notices under such
Article by electronic communication. The Agent or the Borrower may, in its
discretion, agree to accept notices and other communications to it hereunder by
electronic communications pursuant to procedures approved by it, provided that
approval of such procedures may be limited to particular notices or
communications. Unless the Agent and the Borrower otherwise agree, (i) notices
and other communications sent to an e-mail address shall be deemed received upon
the sender’s receipt of an acknowledgement from the intended recipient (such as
by the “return receipt requested” function, as available, return e-mail or other
written acknowledgement), provided that if such notice or other communication is
not sent during the normal business hours of the recipient, such notice or
communication shall be deemed to have been sent at the opening of business on
the next business day for the recipient, and (ii) notices or communications
posted to an Internet or intranet website shall be deemed received upon the
deemed receipt by the intended recipient at its e-mail address as described in
the foregoing clause (i) of notification that such notice or communication is
available and identifying the website address therefor.

 

44



--------------------------------------------------------------------------------



 



(c) The Borrower agrees that the Agent may make materials delivered to the Agent
pursuant to Sections 5.01(h)(i), (ii) and (iv), as well as any other written
information, documents, instruments and other material relating to the Borrower
or any of its Subsidiaries and relating to this Agreement, the Notes or the
transactions contemplated hereby, or any other materials or matters relating to
this Agreement, the Notes or any of the transactions contemplated hereby
(collectively, the “Communications”) available to the Lenders by posting such
notices on Intralinks or a substantially similar electronic system (the
“Platform”). The Borrower acknowledges that (i) the distribution of material
through an electronic medium is not necessarily secure and that there are
confidentiality and other risks associated with such distribution, (ii) the
Platform is provided “as is” and “as available” and (iii) neither the Agent nor
any of its Affiliates warrants the accuracy, adequacy or completeness of the
Communications or the Platform and each expressly disclaims liability for errors
or omissions in the Communications or the Platform. No warranty of any kind,
express, implied or statutory, including, without limitation, any warranty of
merchantability, fitness for a particular purpose, non-infringement of third
party rights or freedom from viruses or other code defects, is made by the Agent
or any of its Affiliates in connection with the Platform.
(d) Each Lender agrees that notice to it (as provided in the next sentence) (a
“Notice”) specifying that any Communications have been posted to the Platform
shall constitute effective delivery of such information, documents or other
materials to such Lender for purposes of this Agreement; provided that if
requested by any Lender the Agent shall deliver a copy of the Communications to
such Lender by e-mail, facsimile or mail. Each Lender agrees (i) to notify the
Agent in writing of such Lender’s e-mail address to which a Notice may be sent
by electronic transmission (including by electronic communication) on or before
the date such Lender becomes a party to this Agreement (and from time to time
thereafter to ensure that the Agent has on record an effective e-mail address
for such Lender) and (ii) that any Notice may be sent to such e-mail address.
(e) The Borrower hereby acknowledges that certain of the Lenders may be
“public-side” Lenders (i.e., Lenders that do not wish to receive material
non-public information with respect to the Borrower or its securities) (each, a
“Public Lender”). The Borrower hereby agrees that (w) all Communications that
are to be made available to Public Lenders shall be clearly and conspicuously
marked “PUBLIC” which shall mean that the word “PUBLIC” shall appear prominently
on the first page thereof; (x) by marking Communications “PUBLIC,” the Borrower
shall be deemed to have authorized the Agent, the Arrangers and the Lenders to
treat such Communications as not containing any material non-public information
with respect to the Borrower or its securities for purposes of United States of
America federal and state securities laws; (y) all Communications marked
“PUBLIC” are permitted to be made available through a portion of the Platform
designated as “Public Investor;” and (z) the Agent and the Arrangers shall be
entitled to treat any Communications that are not marked “PUBLIC” as being
suitable only for posting on a portion of the Platform not marked as “Public
Investor.” Notwithstanding the foregoing, the Borrower shall be under no
obligation to mark any Communications “PUBLIC.” Notwithstanding anything to the
contrary herein, the Borrower need not provide to any Public Lender any
information, notice, or other document hereunder that is not public information,
including without limitation, the Notice of Initial Borrowing and any notice of
Default.
Section 8.03 No Waiver; Cumulative Remedies; Enforcement. No failure by any
Lender or the Agent to exercise, and no delay by any such Person in exercising,
any right, remedy, power or privilege hereunder shall operate as a waiver
thereof; nor shall any single or partial exercise of any right, remedy, power or
privilege hereunder preclude any other or further exercise thereof or the
exercise of any other right, remedy, power or privilege. The rights, remedies,
powers and privileges herein provided are cumulative and not exclusive of any
rights, remedies, powers and privileges provided by Law.

 

45



--------------------------------------------------------------------------------



 



Notwithstanding anything to the contrary contained herein or in any other Loan
Document, the authority to enforce rights and remedies hereunder and under the
other Loan Documents against the Borrower shall be vested exclusively in, and
all actions and proceedings at Law in connection with such enforcement shall be
instituted and maintained exclusively by, the Agent in accordance with
Article VI for the benefit of all the Lenders; provided, however, that the
foregoing shall not prohibit (a) the Agent from exercising on its own behalf the
rights and remedies that inure to its benefit (solely in its capacity as Agent)
hereunder and under the other Loan Documents, (b) any Lender from exercising
setoff rights in accordance with Section 8.05 (subject to the terms of
Section 2.13), or (c) any Lender from filing proofs of claim or appearing and
filing pleadings on its own behalf during the pendency of a proceeding relative
to the Borrower under any Debtor Relief Law; and provided, further, that if at
any time there is no Person acting as Agent hereunder and under the other Loan
Documents, then (i) the Required Lenders shall have the rights otherwise
ascribed to the Agent pursuant to Article VI and (ii) in addition to the matters
set forth in clauses (b) and (c) of the preceding proviso and subject to Section
2.13, any Lender may, with the consent of the Required Lenders, enforce any
rights and remedies available to it and as authorized by the Required Lenders.
Section 8.04 Costs and Expenses; Indemnity; Damage Waiver.
(a) The Borrower agrees to pay on demand all costs and expenses of the Agent in
connection with the administration, modification and amendment of this
Agreement, the Notes and the other Loan Documents to be delivered hereunder,
including, without limitation, the reasonable fees and expenses of counsel for
the Agent with respect thereto and with respect to advising the Agent as to its
rights and responsibilities under this Agreement. The Borrower further agrees to
pay on demand all costs and expenses of the Agent and the Lenders, if any
(including, without limitation, reasonable counsel fees and expenses), in
connection with the enforcement (whether through negotiations, legal proceedings
or otherwise) of this Agreement, the Notes and the other Loan Documents to be
delivered hereunder, including, without limitation, reasonable fees and expenses
of counsel for the Agent and each Lender in connection with the enforcement of
rights under this Section 8.04(a).
(b) The Borrower agrees to indemnify and hold harmless the Agent (and any
sub-agent thereof), each Lender, each Arranger, the Syndication Agent, the
Documentation Agent, each Joint Bookrunner and each Related Party of any of the
foregoing (each, an “Indemnified Party”) from and against any and all claims,
damages, losses, liabilities and expenses (including, without limitation,
reasonable fees and expenses of counsel) incurred by or asserted or awarded
against any Indemnified Party, in each case arising out of or in connection with
or by reason of (including, without limitation, in connection with any
investigation, litigation or proceeding or preparation of a defense in
connection therewith, whether based on contract, tort or any other theory)
(i) the Notes, this Agreement, any other Loan Document, any of the transactions
contemplated herein or the actual or proposed use of the proceeds of any Loan,
or (ii) the actual or alleged presence of Hazardous Materials on any property of
the Borrower or any of its Subsidiaries or any

 

46



--------------------------------------------------------------------------------



 



Environmental Action relating in any way to the Borrower or any of its
Subsidiaries, provided that such indemnity shall not, as to any Indemnified
Party, be available to the extent (a) such fees and expenses are expressly
stated in this Agreement to be payable by the Indemnified Party, included
expenses payable under Section 2.12, Section 5.01(e) and Section 8.07(b) or
(b) such claim, damage, loss, liability or expense is found in a final,
non-appealable judgment by a court of competent jurisdiction to have resulted
from such Indemnified Party’s gross negligence, willful misconduct or material
breach of its obligations under this Agreement, in which case any fees and
expenses previously paid or advanced by the Borrower to such Indemnified Party
in respect of such indemnified obligation will be returned by such Indemnified
Party. In the case of an investigation, litigation or other proceeding to which
the indemnity in this Section 8.04(b) applies, such indemnity shall be effective
whether or not such investigation, litigation or proceeding is brought by the
Borrower, its directors, equityholders or creditors or an Indemnified Party or
any other Person, whether or not any Indemnified Party is otherwise a party
thereto, and whether or not the transactions contemplated hereby are
consummated, provided that if the Borrower and such Indemnified Party are
adverse parties in any such litigation or proceeding, and the Borrower prevails
in a final, non-appealable judgment by a court of competent jurisdiction, any
fees or expenses previously paid or advanced by the Borrower to such Indemnified
Party pursuant to this Section 8.04(b) will be returned by such Indemnified
Party.
(c) To the extent that the Borrower for any reason fails to indefeasibly pay any
amount required under subsection (a) or (b) of this Section to be paid by it to
the Agent (or any sub-agent thereof) or any Related Party of any of the
foregoing (and without limiting its obligation to do so), each Lender severally
agrees to pay to the Agent (or any such sub-agent) or such Related Party, as the
case may be, such Lender’s Ratable Share (determined as of the time that the
applicable unreimbursed expense or indemnity payment is sought) of such unpaid
amount, provided that the unreimbursed expense or indemnified loss, claim,
damage, liability or related expense, as the case may be, was incurred by or
asserted against the Agent (or any such sub-agent) in its capacity as such, or
against any Related Party of any of the foregoing acting for the Agent (or any
such sub-agent) in connection with such capacity.
(d) Each party hereto also agrees not to assert any claim for special, indirect,
consequential or punitive damages against the other parties hereto, or any
Related Party of any party hereto, on any theory of liability, arising out of or
otherwise relating to the Notes, this Agreement, any other Loan Document, any of
the transactions contemplated herein or the actual or proposed use of the
proceeds of the Loans. No Indemnified Party shall be liable for any damages
arising from the use by unintended recipients of any information or other
materials distributed by it through telecommunications, electronic or other
information transmission systems (including Intralinks, SyndTrak or similar
systems) in connection with this Agreement or the other Loan Documents, provided
that such indemnity shall not, as to any Indemnified Party, be available to the
extent such damages are found in a final, non-appealable judgment by a court of
competent jurisdiction to have resulted from such Indemnified Party’s gross
negligence or willful misconduct.
(e) If any payment of principal of, or Conversion of, any Eurodollar Rate Loan
is made by the Borrower to or for the account of a Lender other than on the last
day of the Interest Period for such Loan, as a result of a payment or Conversion
pursuant to Section 2.06(d) or (e), 2.08 or 2.10, acceleration of the maturity
of the Loans pursuant to Section 6.01 or for any other reason, or by an Eligible
Assignee to a Lender other than on the last day of the Interest Period for such
Loan upon an assignment of rights and obligations under this Agreement pursuant
to Section 8.07 as a result of a demand by the Borrower pursuant to
Section 2.17, the Borrower shall, upon demand by such Lender (with a copy of
such demand to the Agent), pay to the Agent for the account of such Lender any
amounts required to compensate such Lender for any additional losses, costs or
expenses that it may reasonably incur as a result of such payment or Conversion,
including, without limitation, any loss (excluding loss of anticipated profits),
cost or expense incurred by reason of the liquidation or reemployment of
deposits or other funds acquired by any Lender to fund or maintain such Loan.

 

47



--------------------------------------------------------------------------------



 



(f) Without prejudice to the survival of any other agreement of the Borrower
hereunder, the agreements and obligations of the Borrower contained in
Sections 2.09, 2.12 and 8.04 shall survive the payment in full of principal,
interest and all other amounts payable hereunder and under the Notes.
Section 8.05 Right of Set-off. Upon (i) the occurrence and during the
continuance of any Event of Default and (ii) the making of the request or the
granting of the consent specified by Section 6.01 to authorize the Agent to
declare the Loans due and payable pursuant to the provisions of Section 6.01,
each Lender and each of its Affiliates is hereby authorized at any time and from
time to time, to the fullest extent permitted by Law, to set off and apply any
and all deposits (general or special, time or demand, provisional or final) at
any time held and other indebtedness at any time owing by such Lender or any
such Affiliate to or for the credit or the account of the Borrower against any
and all of the obligations of the Borrower now or hereafter existing under this
Agreement or any other Loan Document to such Lender, whether or not such Lender
shall have made any demand under this Agreement or such Note and although such
obligations may be contingent or unmatured or are owed to a branch or office of
such Lender different from the branch or office holding such deposit or
obligated on such indebtedness. Each Lender agrees promptly to notify the
Borrower after any such set-off and application, provided that the failure to
give such notice shall not affect the validity of such set-off and application.
The rights of each Lender under this Section are in addition to other rights and
remedies (including, without limitation, other rights of set-off) that such
Lender may have.
Section 8.06 Effectiveness; Binding Effect. Except as provided in Section 3.01,
this Agreement shall become effective when it shall have been executed by the
Borrower and the Agent and when the Agent shall have received counterparts
hereof that, when taken together, bear the signatures of each of the other
parties hereto and thereafter shall be binding upon and inure to the benefit of
the Borrower, the Agent and each Lender and their respective successors and
assigns, except that the Borrower shall not have the right to assign its rights
hereunder or any interest herein without the prior written consent of the
Lenders (and any purported assignment without such consent shall be null and
void).
Section 8.07 Successors and Assigns.
(a) The provisions of this Agreement shall be binding upon and inure to the
benefit of the parties hereto and their respective successors and assigns
permitted hereby, except that the Borrower may not assign or otherwise transfer
any of its rights or obligations hereunder without the prior written consent of
the Agent and each Lender (and any purported assignment or transfer without such
consent shall be null and void) and no Lender may assign or otherwise transfer
any of its rights or obligations hereunder except (i) to an assignee in
accordance with the provisions of subsection (b) of this Section, (ii) by way of
participation in accordance with the provisions of subsection (d) of this
Section, or (iii) by way of pledge or assignment of a security interest subject
to the restrictions of subsection (f) of this Section. Nothing in this
Agreement, expressed or implied, shall be construed to confer upon any Person
(other than the parties hereto, their respective successors and assigns
permitted hereby, Participants to the extent provided in subsection (d) of this
Section and, to the extent expressly contemplated hereby, the Related Parties of
each of the Agent and the Lenders) any legal or equitable right, remedy or claim
under or by reason of this Agreement.

 

48



--------------------------------------------------------------------------------



 



(b) Any Lender may at any time assign to one or more assignees (other than to an
Affected Lender) all or a portion of its rights and obligations under this
Agreement (including all or a portion of the Loans owing to it at such time);
provided that any such assignment shall be subject to the following conditions:
(i) Minimum Amounts.
(A) in the case of an assignment of the entire principal amount of the assigning
Lender’s Loans at the time owing to it or in the case of an assignment to a
Lender, no minimum amount need be assigned; and
(B) in any case not described in subsection (b)(i)(A) of this Section, the
aggregate outstanding principal amount of the Loans of the assigning Lender
subject to each such assignment, determined as of the date the Assignment and
Assumption with respect to which such assignment is delivered to the Agent or,
if “Trade Date” is specified in the Assignment and Assumption, as of the Trade
Date, shall not be less than $5,000,000 unless each of the Agent and, so long as
no Event of Default has occurred and is continuing, the Borrower otherwise
consents (each such consent not to be unreasonably withheld or delayed).
(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loans assigned, and each
such assignment shall be of a constant, and not a varying, percentage of all
rights and obligations under this Agreement;
(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by subsection (b)(i)(B) of this Section and, in addition:
(A) the consent of the Borrower (such consent not to be unreasonably withheld or
delayed) shall be required unless (1) an Event of Default has occurred and is
continuing at the time of such assignment or (2) such assignment is to a Lender,
an Affiliate of a Lender or an Approved Fund; and
(B) the consent of the Agent (such consent not to be unreasonably withheld or
delayed) shall be required if such assignment is to a Person that is not a
Lender, an Affiliate of a Lender or an Approved Fund with respect to such
Lender.

 

49



--------------------------------------------------------------------------------



 



(iv) Assignment and Assumption. The parties to each assignment shall execute and
deliver to the Agent an Assignment and Assumption, together with a processing
and recordation fee in the amount of $3,500; provided, however, that no such fee
shall be payable in the case of an assignment made at the request of the
Borrower to an existing Lender. The assignee, if it is not a Lender, shall
deliver to the Agent an Administrative Questionnaire.
(v) No Assignment to Borrower. No such assignment shall be made to the Borrower
or any of the Borrower’s Affiliates or Subsidiaries.
(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.
Subject to acceptance and recording thereof by the Agent pursuant to subsection
(c) of this Section and notice thereof to the Borrower, from and after the
effective date specified in each Assignment and Assumption, the assignee
thereunder shall be a party to this Agreement and, to the extent of the interest
assigned by such Assignment and Assumption, have the rights and obligations of a
Lender under this Agreement, and the assigning Lender thereunder shall, to the
extent of the interest assigned by such Assignment and Assumption, be released
from its obligations under this Agreement (and, in the case of an Assignment and
Assumption covering all of the assigning Lender’s rights and obligations under
this Agreement, such Lender shall cease to be a party hereto) but shall continue
to be entitled to the benefits of Sections 2.09, 2.12 and 8.04 with respect to
facts and circumstances occurring prior to the effective date of such
assignment. Upon request, the Borrower (at its expense) shall execute and
deliver a Note to the assignee Lender. Any assignment or transfer by a Lender of
rights or obligations under this Agreement that does not comply with this
subsection shall be treated for purposes of this Agreement as a sale by such
Lender of a participation in such rights and obligations in accordance with
subsection (d) of this Section.
(c) Register. The Agent shall maintain at the Agent’s Office a copy of each
Assignment and Assumption delivered to it and a register for the recordation of
the names and addresses of the Lenders, and the Commitments of, and principal
amounts of the Loans owing to, each Lender pursuant to the terms hereof from
time to time (the “Register”). The entries in the Register shall be conclusive,
absent manifest error, and the Borrower, the Agent and the Lenders may treat
each Person whose name is recorded in the Register pursuant to the terms hereof
as a Lender hereunder for all purposes of this Agreement, notwithstanding notice
to the contrary. The Register shall be available for inspection by the Borrower
and any Lender, at any reasonable time and from time to time upon reasonable
prior notice.

 

50



--------------------------------------------------------------------------------



 



(d) Participations. Any Lender may at any time, without the consent of, or
notice to, the Borrower or the Agent, sell participations to any Person (other
than a natural person, an Affected Lender or the Borrower or any of the
Borrower’s Affiliates or Subsidiaries) (each, a “Participant”) in all or a
portion of such Lender’s rights and/or obligations under this Agreement
(including all or a portion of the Loans owing to it); provided that (i) such
Lender’s obligations under this Agreement shall remain unchanged, (ii) such
Lender shall remain solely responsible to the other parties hereto for the
performance of such obligations, (iii) the Borrower, the Agent and the Lenders
shall continue to deal solely and directly with such Lender in connection with
such Lender’s rights and obligations under this Agreement and (iv) no
participant under any such participation shall have any right to approve any
amendment or waiver of any provision of this Agreement or any Note, or any
consent to any departure by the Borrower therefrom, except to the extent that
such amendment, waiver or consent would reduce the principal of, or interest on,
any Obligations or any fees or other amounts payable hereunder, in each case to
the extent subject to such participation, or postpone any date fixed for any
payment of principal of, or interest on, any Obligations or any fees or other
amounts payable hereunder, in each case to the extent subject to such
participation.
Any agreement or instrument pursuant to which a Lender sells such a
participation shall provide that such Lender shall retain the sole right to
enforce this Agreement and to approve any amendment, modification or waiver of
any provision of this Agreement; provided that such agreement or instrument may
provide that such Lender will not, without the consent of the Participant, agree
to any amendment, waiver or other modification addressing the matters set forth
in clause (iv) above to the extent subject to such participation. Subject to
subsection (e) of this Section, the Borrower agrees that each Participant shall
be entitled to the benefits of Sections 2.09, 2.12 and 8.04(e) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to subsection (b) of this Section. To the extent permitted by Law, each
Participant also shall be entitled to the benefits of Section 8.05 as though it
were a Lender, provided such Participant agrees to be subject to Section 2.13 as
though it were a Lender.
(e) Limitations upon Participant Rights. A Participant shall not be entitled to
receive any greater payment under Section 2.09 or 2.12 than the applicable
Lender would have been entitled to receive with respect to the participation
sold to such Participant, unless the sale of the participation to such
Participant is made with the Borrower’s prior written consent. A Participant
that would be a Foreign Lender if it were a Lender shall not be entitled to the
benefits of Section 2.12 unless the Borrower is notified of the participation
sold to such Participant and such Participant agrees, for the benefit of the
Borrower, to comply with Section 2.12(e) as though it were a Lender.
(f) Certain Pledges. Any Lender may at any time pledge or assign a security
interest in all or any portion of its rights under this Agreement (including
under its Note, if any) to secure obligations of such Lender, including any
pledge or assignment to secure obligations to a Federal Reserve Bank; provided
that no such pledge or assignment shall release such Lender from any of its
obligations hereunder or substitute any such pledgee or assignee for such Lender
as a party hereto.
(g) The words “execution,” “signed,” “signature,” and words of like import in
any Assignment and Assumption shall be deemed to include electronic signatures
or the keeping of records in electronic form, each of which shall be of the same
legal effect, validity or enforceability as a manually executed signature or the
use of a paper-based recordkeeping system, as the case may be, to the extent and
as provided for in any applicable Law, including the Federal Electronic
Signatures in Global and National Commerce Act, the New York State Electronic
Signatures and Records Act, or any other similar state Laws based on the Uniform
Electronic Transactions Act.

 

51



--------------------------------------------------------------------------------



 



Section 8.08 Confidentiality. Neither the Agent nor any Lender may disclose to
any Person any confidential, proprietary or non-public information of the
Borrower furnished to the Agent or the Lenders by the Borrower (such information
being referred to collectively herein as the “Borrower Information”), except
that each of the Agent and the Lenders may disclose Borrower Information (i) to
its and its affiliates’ employees, officers, directors, agents and advisors
having a need to know in connection with this Agreement (it being understood
that the Persons to whom such disclosure is made will be informed of the
confidential nature of such Borrower Information and instructed to keep such
Borrower Information confidential on substantially the same terms as provided
herein), (ii) to the extent requested by any regulatory authority, (iii) to the
extent required by applicable Laws or regulations or by any subpoena or similar
legal process, (iv) to any other party to this Agreement, (v) in connection with
the exercise of any remedies hereunder or any suit, action or proceeding
relating to this Agreement or the enforcement of rights hereunder, (vi) subject
to an agreement containing provisions substantially the same as those of this
Section 8.08, (A) to any assignee or participant or prospective assignee or
participant, (B) to any direct, indirect, actual or prospective counterparty
(and its advisor) to any swap, derivative or securitization transaction related
to the obligations under this Agreement and (C) to any credit insurance provider
relating to the Borrower and its Obligations, (vii) to the extent such Borrower
Information (A) is or becomes generally available to the public on a
non-confidential basis other than as a result of a breach of this Section 8.08
by the Agent or such Lender or their Related Parties, or (B) is or becomes
available to the Agent or such Lender on a nonconfidential basis from a source
other than the Borrower (provided that the source of such information was not
known by the recipient after inquiry to be bound by a confidentiality agreement
with or other contractual, legal or fiduciary obligation of confidentiality to
the Borrower or any other Person with respect to such information) and
(viii) with the consent of the Borrower. The obligations under this Section 8.08
shall survive for two calendar years after the date of the termination of this
Agreement.
Section 8.09 Governing Law. This Agreement and the Notes shall be governed by,
and construed in accordance with, the Laws of the State of New York (including
Sections 5-1401 and 5-1402 of the General Obligations Law but otherwise without
regard to conflict of law principles).
Section 8.10 Counterparts; Integration. This Agreement may be executed in
counterparts (and by different parties hereto in different counterparts), each
of which shall constitute an original, but all of which when taken together
shall constitute a single contract. Delivery of an executed counterpart of a
signature page of this Agreement by telecopy or other electronic imaging means
shall be effective as delivery of a manually executed counterpart of this
Agreement. This Agreement and the other Loan Documents constitute the entire
contract among the parties relating to the subject matter hereof and supersede
any and all previous agreements and understandings, oral or written, relating to
the subject matter hereof.

 

52



--------------------------------------------------------------------------------



 



Section 8.11 Jurisdiction, Etc.
(a) Each of the parties hereto hereby submits to the non-exclusive jurisdiction
of any New York State court or federal court of the United States of America
sitting in New York City, and any appellate court from any thereof, in any
action or proceeding arising out of or relating to this Agreement or the other
Loan Documents, or for recognition or enforcement of any judgment, and each of
the parties hereto hereby agrees that all claims in respect of any such action
or proceeding may be heard and determined in any such New York State court or,
to the extent permitted by Law, in such federal court. Nothing in this Agreement
shall affect any right that any party may otherwise have to bring any action or
proceeding relating to this Agreement or the Notes in the courts of any
jurisdiction.
(b) Each of the parties hereto irrevocably and unconditionally waives, to the
fullest extent it may legally and effectively do so, any objection that it may
now or hereafter have to the laying of venue of any suit, action or proceeding
arising out of or relating to this Agreement or the Notes in any New York State
court or federal court of the United States of America sitting in New York City,
and any appellate court from any thereof. Each of the parties hereto hereby
irrevocably waives, to the fullest extent permitted by Law, the defense of an
inconvenient forum to the maintenance of such action or proceeding in any such
court.
Section 8.12 Payments Set Aside. To the extent that any payment by or on behalf
of the Borrower is made to the Agent or any Lender, or the Agent or any Lender
exercises its right of setoff, and such payment or the proceeds of such setoff
or any part thereof is subsequently invalidated, declared to be fraudulent or
preferential, set aside or required (including pursuant to any settlement
entered into by the Agent or such Lender in its discretion) to be repaid to a
trustee, receiver or any other party, in connection with any proceeding under
any Debtor Relief Law or otherwise, then (a) to the extent of such recovery, the
obligation or part thereof originally intended to be satisfied shall be revived
and continued in full force and effect as if such payment had not been made or
such setoff had not occurred, and (b) each Lender severally agrees to pay to the
Agent upon demand its applicable share (without duplication) of any amount so
recovered from or repaid by the Agent, plus interest thereon from the date of
such demand to the date such payment is made at a rate per annum equal to the
Federal Funds Rate from time to time in effect. The obligations of the Lenders
under clause (b) of the preceding sentence shall survive the payment in full of
the Obligations and the termination of this Agreement.
Section 8.13 Patriot Act. The Agent and each Lender hereby notifies the Borrower
that pursuant to the requirements of the USA Patriot Act (Title III of Pub. L.
107-56 (signed into law October 26, 2001)) (the “Act”), it is required to
obtain, verify and record information that identifies each borrower (including
the Borrower), guarantor or grantor (the “Loan Parties”), which information
includes the name and address of each Loan Party and other information that will
allow such Lender to identify such Loan Party in accordance with the Act. The
Borrower shall provide, to the extent commercially reasonable, such information
and take such actions as are reasonably requested by the Agent or any Lender in
order to assist the Agent and such Lender in maintaining compliance with the
Act.
Section 8.14 Waiver of Jury Trial. EACH OF THE BORROWER, THE AGENT AND THE
LENDERS HEREBY IRREVOCABLY WAIVES ALL RIGHT TO TRIAL BY JURY IN ANY ACTION,
PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON CONTRACT, TORT OR OTHERWISE)
ARISING OUT OF OR RELATING TO THIS AGREEMENT, THE NOTES OR ANY OTHER LOAN
DOCUMENT OR THE ACTIONS OF THE BORROWER, THE AGENT OR ANY LENDER IN THE
NEGOTIATION, ADMINISTRATION, PERFORMANCE OR ENFORCEMENT THEREOF.

 

53



--------------------------------------------------------------------------------



 



Section 8.15 No Advisory or Fiduciary Responsibility. In connection with all
aspects of each transaction contemplated hereby, the Borrower acknowledges and
agrees that: (i) the credit facilities provided for hereunder and any related
arranging or other services in connection therewith (including in connection
with any amendment, waiver or other modification hereof or of any other Loan
Document) are an arm’s-length commercial transaction between the Borrower, on
the one hand, and the Agent, each of the Lenders and each of the Arrangers, on
the other hand, and the Borrower is capable of evaluating and understanding and
understands and accepts the terms, risks and conditions of the transactions
contemplated hereby and by the other Loan Documents (including any amendment,
waiver or other modification hereof or thereof); (ii) in connection with the
process leading to such transaction, each of the Agent, the Lenders and the
Arrangers is and has been acting solely as a principal and is not the financial
advisor, agent or fiduciary, for the Borrower or any of its Affiliates,
stockholders, creditors or employees or any other Person; (iii) neither the
Agent nor any Lender or Arranger has assumed or will assume an advisory, agency
or fiduciary responsibility in favor of the Borrower with respect to any of the
transactions contemplated hereby or the process leading thereto, including with
respect to any amendment, waiver or other modification hereof or of any other
Loan Document (irrespective of whether the Agent or any Lender or Arranger has
advised or is currently advising the Borrower or any of its Affiliates on other
matters) and neither the Agent nor any Lender or Arranger has any obligation to
the Borrower with respect to the transactions contemplated hereby except those
obligations expressly set forth herein and in the other Loan Documents; (iv) the
Agent, each of the Lenders and the Arrangers and their respective Affiliates may
be engaged in a broad range of transactions that involve interests that differ
from those of the Borrower and its Affiliates, and neither the Agent nor any
Lender or Arranger has any obligation to disclose any of such interests by
virtue of any advisory, agency or fiduciary relationship; and (v) the Agent and
each Lender and Arranger have not provided and will not provide any legal,
accounting, regulatory or tax advice with respect to any of the transactions
contemplated hereby (including any amendment, waiver or other modification
hereof or of any other Loan Document) and the Borrower has consulted its own
legal, accounting, regulatory and tax advisors to the extent it has deemed
appropriate. The Borrower hereby waives and releases, to the fullest extent
permitted by Law, any claims that it may have against the Agent and each Lender
and Arranger with respect to any breach or alleged breach of agency or fiduciary
duty in connection with the Loan Documents.
Section 8.16 Survival of Representations and Warranties. All representations and
warranties made hereunder and in any other Loan Document or other document
delivered pursuant hereto or thereto or in connection herewith or therewith
shall survive the execution and delivery hereof and thereof. Such
representations and warranties have been or will be relied upon by the Agent and
each Lender, regardless of any investigation made by the Agent or any Lender or
on their behalf, and shall continue in full force and effect as long as any Loan
or any other Obligation hereunder shall remain unpaid or unsatisfied.

 

54



--------------------------------------------------------------------------------



 



Section 8.17 Severability. If any provision of this Agreement or the other Loan
Documents is held to be illegal, invalid or unenforceable, (a) the legality,
validity and enforceability of the remaining provisions of this Agreement and
the other Loan Documents shall not be affected or impaired thereby and (b) the
parties shall endeavor in good faith negotiations to replace the illegal,
invalid or unenforceable provisions with valid provisions the economic effect of
which comes as close as possible to that of the illegal, invalid or
unenforceable provisions. The invalidity of a provision in a particular
jurisdiction shall not invalidate or render unenforceable such provision in any
other jurisdiction.
[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK; SIGNATURE PAGES FOLLOW]

 

55



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have caused this Agreement to be executed
by their respective officers thereunto duly authorized, as of the date first
above written.

                  PINNACLE WEST CAPITAL CORPORATION    
 
           
 
  By:   /s/ Lee R. Nickloy
 
Name: Lee R. Nickloy    
 
      Title: Vice President & Treasurer    

 

S-1



--------------------------------------------------------------------------------



 



              ADMINISTRATIVE AGENT:   UNION BANK, N.A.,
as Agent, a Joint Lead Arranger and a Lender    
 
           
 
  By:   /s/ Efrain Soto
 
Name: Efrain Soto    
 
      Title: Vice President    



 

S-2



--------------------------------------------------------------------------------



 



              LENDERS:   THE ROYAL BANK OF SCOTLAND FINANCE (IRELAND),
as Syndication Agent, a Joint Lead Arranger and a Lender    
 
           
 
  By:   /s/ Len O’Connell
 
Name: Len O’Connell    
 
      Title: Director    
 
           
 
  By:   /s/ Muiris O’Dwyer
 
Name: Muiris O’Dwyer    
 
      Title: Director    

 

S-3



--------------------------------------------------------------------------------



 



                  SUNTRUST BANK, as Documentation Agent and a Lender    
 
           
 
  By:   /s/ Andrew Johnson
 
Name: Andrew Johnson    
 
      Title: Director    
 
                SUNTRUST ROBINSON HUMPHREY, INC., as a Joint Lead Arranger    
 
           
 
  By:   /s/ Jeff Titus
 
Name: Jeff Titus    
 
      Title: Mg Director    



 

S-4



--------------------------------------------------------------------------------



 



                  SCOTIABANC INC., as a Lender    
 
           
 
  By:   /s/ J.F. Todd
 
Name: J.F. Todd    
 
      Title: Managing Director    

 

S-5



--------------------------------------------------------------------------------



 



                  U.S. BANK NATIONAL ASSOCIATION, as a Lender    
 
           
 
  By:   /s/ Holland Williams
 
Name: Holland Williams    
 
      Title: AVP & Portfolio Mgr.    

 

S-6



--------------------------------------------------------------------------------



 



SCHEDULE 1.01
COMMITMENTS AND RATABLE SHARES

                  Lender   Commitment     Ratable Share  
 
               
Union Bank, N.A.
  $ 35,000,000.00       20.0 %
 
               
The Royal Bank of Scotland Finance (Ireland)
  $ 35,000,000.00       20.0 %
 
               
SunTrust Bank
  $ 35,000,000.00       20.0 %
 
               
Scotiabanc Inc.
  $ 35,000,000.00       20.0 %
 
               
U.S. Bank National Association
  $ 35,000,000.00       20.0 %
 
               
TOTAL
  $ 175,000,000.00       100.00 %
 
           

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(j)
SUBSIDIARIES
Arizona Public Service Company

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 4.01(k)
EXISTING INDEBTEDNESS
None

 

 



--------------------------------------------------------------------------------



 



SCHEDULE 8.02
CERTAIN ADDRESSES FOR NOTICES
BORROWER:
Pinnacle West Capital Corporation
400 North Fifth Street
Mail Station 9040
Phoenix, AZ 85004
Attention:      Treasurer
Telephone:      (602) 250-3300
Telecopier:      (602) 250-3902
Electronic       Lee.Nickloy@PinnacleWest.com
AGENT:
Agent’s Office
(for payments):
Union Bank, N.A.
1980 Saturn Drive
Mail Code: 4-957-161
Monterey Park, CA 91755
Attention:      Rodolfo Quintero
Telephone:      (323) 720-2575
Telecopier:      (323) 656-2837
Electronic Mail:      rodolfo.quintero@unionbank.com
Agent’s Account/Wiring Information:
Union Bank, N.A., Monterey Park, CA
ABA No.:          122-000-496
Account No:       77070-196431
Account Name:    Clearing Account
Ref:       Pinnacle West Capital Corporation
Other Notices as Agent:
Union Bank, N.A.
445 South Figueroa Street, 15th floor
Los Angeles, CA 90071
Attention:       Pascal Uttinger
Telephone:       (213) 236-5549
Telecopier:       (213) 236-4096
Electronic Mail:       pascal.uttinger@unionbank.com

 

 